

Exhibit 10.73


Dated 6 August 2013




CAESARS ENTERTAINMENT OPERATING COMPANY, INC.
and
PEARL DYNASTY INVESTMENTS LIMITED


SHARE PURCHASE AGREEMENT


Linklaters
 
 
 
Linklaters
10th Floor, Alexandra House
Chater Road
Hong Kong
 
Telephone (+852) 2842 4888
 
Facsimile (+852) 2810 8133/2810 1695
 
 
 
Ref L-208232
 






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Contents    Page
1Interpretation    2
2Agreement to sell the Shares    7
3Consideration    7
4Signing, Closing and post-Closing    8
5Warranties, Covenants and Indemnities    19
6Limitation of liability    20
7Compliance obligations    25
8Confidentiality    26
9Other provisions    27
Schedule 1 The Companies and the Subsidiaries32
Schedule 2 The Property35
Schedule 3 Closing Obligations36
Schedule 4 The Seller’s Warranties    39
Schedule 5 The Purchaser’s Warranties52
Exhibit A Instruments of Transfer54
Exhibit B Form of Deeds of Waiver56





__________________________________________________________________________________________________
1

--------------------------------------------------------------------------------




Share Purchase Agreement
This Agreement is made on 6 August 2013
between:
(1)
Caesars Entertainment Operating Company, Inc., a company incorporated in
Delaware whose registered office is at 1 Caesars Palace Drive, Las Vegas,
Nevada, USA, 89108 (“Seller”); and

(2)
Pearl Dynasty Investments Limited, a company incorporated in the British Virgin
Islands whose registered office is at P.O. Box 957, Offshore Incorporations
Centre, Road Town, British Virgin Islands (“Purchaser”).

Whereas:
(A)
The Seller owns all of the Shares comprising the entire issued share capital of
each of the Companies, details of which are set out in Paragraph 1 of Schedule
1.

(B)
The Companies together own all of the Subsidiaries' Shares comprising the entire
share capital of each of the Subsidiaries, details of which are set out in
Paragraph 2 of Schedule 1.

(C)
The Seller has agreed to sell the Shares, and therefore indirectly transfer the
shares in Ou Toi and the Property, and to assume the obligations imposed on the
Seller under this Agreement.

(D)
The Purchaser has agreed to purchase the Shares, the purpose of which is to
indirectly acquire the shares of Ou Toi and therefore the Property, and to
assume the obligations imposed on the Purchaser under this Agreement.

It is agreed as follows:
1
Interpretation

In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 apply:
1.1
Definitions

“Accounts” means in respect of the Companies the unaudited combined management
accounts of the Companies, and in respect of each of the Subsidiaries the
audited financial statements of such Subsidiary, in each case, drawn up to the
Accounts Date;
“Accounts Date” means 31 December 2012;
“Agreed Closing Management Accounts” has the meaning ascribed to it in Clause
4.9.1;
“Agreed Form” means, in relation to a document, such document in the form agreed
between the Seller and the Purchaser and initialled or otherwise identified by
each of the Seller and the Purchaser as at the date of this Agreement, with such
alterations as may be agreed in writing from time to time between the Seller and
the Purchaser;
“Brokerage” means any amount paid by the Seller to Global Property Partners Ltd.
in connection with the transactions contemplated under this Agreement;
“Business Day” means a day which is not a Saturday, a Sunday or a public holiday
in Hong Kong or Macau;
“BVI” means the British Virgin Islands;
“Caesars Golf” means Caesars Golf Macau Limited, details of which are set out in
Paragraph 2 of Schedule 1;
“Caesars Group” means Caesars Entertainment Corporation and its direct and
indirect subsidiaries (excluding the Group Companies);

__________________________________________________________________________________________________
2

--------------------------------------------------------------------------------




“Caesars Group Liabilities” means in aggregate, each current and non-current
liability that is owed by a Group Company to a member of the Caesars Group;
“Closing” means the completion of the sale of the Shares pursuant to Clauses
4.4, 4.5 and 4.6;
“Closing Amount” means US$372,300,000 and:
(i)
if the amount of Working Capital shown in the Closing Managements Accounts is a
negative number, less such amount of Working Capital; and

(ii)
if the amount of Working Capital shown in the Closing Management Accounts is a
positive number, plus such amount of Working Capital;

“Closing Management Accounts” means the unaudited combined management accounts
of the Group Companies dated no earlier than twenty (20) Business Days before
Closing and certified as being not misleading in any material respect having
regard to the purpose for which they were drawn up and as not materially
misstating the assets and liabilities of the Group Companies as at the date to
which they are drawn up nor the profits or losses for the period concerned, by
the Chief Accounting Officer of Caesars Entertainment Corporation (as at the
date of this Agreement, Diane Wilfong) or the Vice President and Assistant
Controller of Caesars Entertainment Corporation (as at the date of this
Agreement, Ken Kuick) , in a form and prepared on a basis consistent with the
management accounts of the Group Companies as at 31 March 2013, which are to be
in the Agreed Form;
“Companies” means together VLO Development Corporation and VFC Development
Corporation, details of which are set out in Paragraph 1 of Schedule 1, and
“Company” means any one of them;
“Companies’ Audited Accounts” means the accounts of each of the Companies drawn
up to the Accounts Date and audited by an accounting firm agreed (acting
reasonably) between the Parties, which accounting firm shall be
PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst & Young or KPMG;
“Deeds of Waiver” means the deeds of waiver in the agreed form attached to this
Agreement as Exhibit B to be delivered in accordance with Clause 5.3, if
applicable;
“Deposit” means the sum of the Initial Deposit and the Further Deposit;
“Despatch” has the meaning given to it in Schedule 2;
“Disclosure Documents” means the documents listed in the appendix to the
Disclosure Letter;
“Disclosure Letter” means the letter dated on the same date as this Agreement
from the Seller to the Purchaser (together with all the documents and
information deemed to be included therein pursuant to its terms) disclosing:
(i)
information constituting exceptions to the Seller’s Warranties; and

(ii)
details of other matters referred to in this Agreement;

“Encumbrance” means any claim, charge, mortgage, lien, pledge, restriction,
option, equity, power of sale, hypothecation, usufruct, retention of title,
right of pre-emption, right of first refusal or other third party right or
security interest of any kind or an agreement, arrangement or obligation to
create any of the foregoing;
“Escrow Agent” means Deutsche Bank National Trust Company of 1761 E. St Andrew
Place, Santa Ana, California 92705 USA or any other escrow agent as agreed by
the Parties (acting reasonably);
“Escrow Agreement” means an escrow agreement between the Seller, the Purchaser
and the

__________________________________________________________________________________________________
3

--------------------------------------------------------------------------------




Escrow Agent;
“Escrow Amount” means US$13,140,000;
“Extension Payment” means any extension payment actually made by the Purchaser
to extend the date of Closing pursuant to Clause 4.4.2;
“First Notice Period” has the meaning ascribed to it in Clause 4.3.9;
“Fundamental Warranty” means, in respect of the Seller, the Seller’s Warranties
given in accordance with Clauses 5 and 6, as set out in Paragraphs 1.1.1 to
1.1.11, 4.2 and 12 of Schedule 4 and, in respect of the Purchaser, the
Purchaser’s Warranties given in accordance with Clauses 5 and 6, as set out in
Paragraphs 1.1, 1.2 and 2 of Schedule 5;
“Further Deposit” means US$43,800,000;
“Further Deposit Payment Condition” means the provision of the Letter of
Comfort;
“Further Deposit Payment Date” means the later of: (i) one (1) Business Day from
written notice from the Seller confirming receipt of the Initial Deposit; and
(ii) the occurrence of the Further Deposit Payment Condition;
“Group” means the Group Companies, taken as a whole;
“Group Companies” means the Companies and the Subsidiaries and “Group Company”
means any one of them;
“Hong Kong” means the Hong Kong Special Administrative Region of the PRC;
“Initial Deposit” means US$21,900,000;
“Initial Deposit Payment Date” means two (2) Business Days from the date of this
Agreement;
“Insurance Policies” mean the existing insurance policies for the benefit of the
Subsidiaries at the date of this Agreement and “Insurance Policy” shall mean any
of them;
“Letter of Comfort” means a letter of comfort issued by the Seller to the
Purchaser in the Agreed Form;
“Long Stop Date” means 120 days from the date of this Agreement;
“Losses” means all losses, liabilities, costs (including legal costs and
experts’ and consultants’ fees), charges, expenses, actions, proceedings, claims
and demands;
“Macau” means the Macau Special Administrative Region of the PRC;
“Material Adverse Effect” means, other than as may be disclosed in this
Agreement or the Disclosure Letter or contained in the Disclosure Documents, any
change, event, fact, variation, circumstance or development arising after the
date of this Agreement and prior to Closing that, individually or in the
aggregate, has had, or would reasonably be expected to have, a material adverse
effect or material impairment on: (i) the business, assets (but not the
Property), liabilities, operations, condition (financial or otherwise) or
results of operations of the Group Companies, taken as a whole, provided that
such effect or impairment equates to a quantifiable monetary amount of equal to
or more than twenty-five per cent. (25%) of the Purchase Price, and/or (ii)
title to or ownership of the Shares, the Subsidiaries’ Shares or the Property,
or the ability of the Purchaser to use the Property as stipulated under the
Despatch;
“MOP$” means Macau patacas, the lawful currency of Macau;
“Operational Liabilities” means the liabilities incurred in the operation of the
businesses of the Group Companies owed by the Group Companies to third parties
other than (i) any members of the

__________________________________________________________________________________________________
4

--------------------------------------------------------------------------------




Caesars Group or (ii) any Group Companies;
“Ou Toi” means Ou Toi Investment Company Limited, details of which are set out
in Paragraph 2 of Schedule 1;
“PRC” means the People’s Republic of China;
“Property” means the property set out in Schedule 2;
“Purchase Price” means the actual consideration for the sale of the Shares paid
by the Purchaser as set forth in Clause 3.1, as may be adjusted in accordance
with Clause 4.9;
“Purchaser’s Account” means the bank account of the Purchaser at Banco Weng Hang
S.A., 241 Avenida de Almeida Ribeiro, Macau, SWIFT WIHBMOMX, account number
319669-001;
“Purchaser’s Warranties” means the warranties and representations given by the
Purchaser in accordance with Clause 5.4 and Schedule 5 and “Purchaser’s
Warranty” means any one of them;
“Relevant Employees” means those employees of the Group Companies who are
immediately prior to the date of this Agreement employed in the Group (other
than any specifically excluded by agreement with the Purchasers) and “Relevant
Employee” means any one of them;
“Second Notice” has the meaning ascribed to it in Clause 4.3.10;
“Second Notice Period” has the meaning ascribed to it in Clause 4.3.9;
“Seller’s Account” means the bank account of the Seller at Bank of America, New
York, SWIFT BOFAUS3N, ABA 026009593, account number 000990104564;
“Seller’s Warranties” means the warranties and representations given by the
Seller in accordance with Clause 5 and Schedule 4 and “Seller’s Warranty” means
any one of them;
“Shares” means all the fully paid ordinary shares comprising the entire issued
share capital of each of the Companies, details of which are set out in
Paragraph 1 of Schedule 1;
“Subsidiaries” means the companies listed in Paragraph 2 of Schedule 1 and
“Subsidiary” means any one of them;
“Subsidiaries' Shares” means all the fully paid ordinary shares comprising the
entire issued share capital of each of the Subsidiaries, details of which are
set out in Paragraph 2 of Schedule 1;
“Taxation” or “Tax” means all forms of taxation (including deferred taxation)
whether direct or indirect and whether levied by reference to income, profits,
gains, net wealth, asset values, turnover, added value or other reference and
statutory, governmental, state, provincial, local governmental or municipal
impositions, duties, contributions, rates and levies (including social security
contributions, mandatory provident fund payments and any other payroll taxes),
whenever and wherever imposed (whether imposed by way of a withholding or
deduction for or on account of tax or otherwise) and in respect of any person
and all penalties, charges, costs and interest relating thereto;
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;
“Tax Indemnity” has the meaning ascribed to it in Clause 6.4.1;
“Third Party” means any person (including any governmental authority) but
excluding each of Caesars Entertainment Corporation and its direct and indirect
controlled subsidiaries and controlling shareholders and stockholders;

__________________________________________________________________________________________________
5

--------------------------------------------------------------------------------




“Termination Fundamental Warranties” means the Seller’s Warranties given in
accordance with Clauses 5 and 6, as set out in Paragraphs 1.1.1, 1.1.2, 1.1.3,
1.1.4, 4.2.1, 4.2.2, 4.2.3, 4.2.5, 4.2.6, 4.2.9, 4.2.10 and 4.2.11 of Schedule
4;
“Unaudited Accounts Warranty Breach” has the meaning ascribed to it in Clause
4.3.7(i);
“Undisclosed Caesars Group Liabilities” means any Caesars Group Liabilities that
are discovered in the Agreed Closing Management Accounts which are not reflected
as a Caesars Group Liability in the Closing Management Accounts;
“US$” means United States dollars, the lawful currency of the United States of
America;
“Warranties” means the Seller’s Warranties and the Purchaser’s Warranties and
“Warranty” means any one of them; and
“Working Capital” means current assets less current Operational Liabilities, in
each case as calculated on a basis consistent with the preparation of the
Accounts.
1.2
Shares

References to “shares” include, where relevant, quotas.
1.3
Singular, plural, gender

References to one gender include all genders and references to the singular
include the plural and vice versa.
1.4
References to persons and companies

References to:
1.4.1
a person include any natural person, company, partnership, proprietorship, joint
venture, firm, trust, fund, union, government, statutory or public authority, or
any entity or incorporated or unincorporated organization or association
(whether or not having separate legal personality); and

1.4.2
a company include any company, corporation or any body corporate, wherever
incorporated.

1.5
References to subsidiaries and holding companies

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:
1.5.1
holds a majority of the voting rights in it;

1.5.2
is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or equivalent managing body;

1.5.3
is a member or shareholder of it and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in it; or

1.5.4
has the right to exercise a dominant influence over it, for example by having
the power to give, or by actually giving, directions with respect to its
operating and financial policies, with which its directors are obliged to
comply.

1.6
References to including

The expressions “including” or “includes” mean including or includes without
limitation.
1.7
References to accounts

References to “accounts” mean relevant balance sheets and profit and loss
accounts.
1.8
Modification etc. of Statutes

References to a statute or statutory provision include:

__________________________________________________________________________________________________
6

--------------------------------------------------------------------------------




1.8.1
that statute or provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement;

1.8.2
any past statute or statutory provision (as from time to time modified,
re-enacted or consolidated) which that statute or provision has directly or
indirectly replaced; and

1.8.3
any subordinate legislation made from time to time under that statute or
statutory provision.

1.9
Headings

Headings shall be ignored in interpreting this Agreement.
1.10
Schedules etc.

References to this Agreement shall include any Recitals and Schedules to it and
references to Clauses and Schedules are to clauses of, and schedules to, this
Agreement. References to Paragraphs and Parts are to paragraphs and parts of the
Schedules.
1.11
Information

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.
1.12
Legal terms

References to any Hong Kong legal term shall, in respect of any jurisdiction
other than Hong Kong, be construed as references to the term or concept which
most nearly corresponds to it in that jurisdiction.
2
Agreement to sell the Shares

2.1.1
On and subject to the terms of this Agreement, the Seller agrees to sell, and
the Purchaser agrees to purchase, the Shares.

2.1.2
The Shares shall be sold free from Encumbrances and together with all rights and
advantages attaching to them as at Closing (including the right to receive all
dividends or distributions declared, made or paid on or after Closing).

2.1.3
The Seller shall procure that on or prior to Closing any and all rights of
pre-emption over the Shares and the Subsidiaries' Shares are waived irrevocably
by the persons entitled thereto.

3
Consideration

3.1
Amount

The consideration for the purchase of the Shares under this Agreement shall,
subject to Clause 4.9, be an aggregate amount of the following amounts:
3.1.1
the Deposit;

3.1.2
any Extension Payment; and

3.1.3
the Closing Amount.

3.2
Purchaser acknowledgement

The Purchaser acknowledges that the consideration for the purchase of the Shares
under this Agreement has been determined on the basis that the Property is a
golf course situated on a landfill site. The Purchaser acknowledges that further
actions may be required to use the Property for any purpose other than a golf
course as currently operated, at further costs to the Purchaser, and such costs
will not be the basis for any adjustment to the consideration paid by the
Purchaser under this Agreement.

__________________________________________________________________________________________________
7

--------------------------------------------------------------------------------




3.3
Reduction of consideration

If any payment is made by the Seller to the Purchaser in respect of any claim
for any breach of this Agreement (or any agreement entered into under this
Agreement), the payment shall be made by way of a deemed adjustment of the
consideration paid by the Purchaser under this Agreement and the consideration
shall be deemed to have been reduced by the amount of such payment provided that
nothing herein contained shall in any way prejudice the obligation of the
Purchaser to pay the consideration in accordance with Clause 3.1.
4
Signing, Closing and post-Closing

4.1
Signing obligations

On the date of this Agreement:
4.1.3
the Seller shall deliver or make available to the Purchaser or as the Purchaser
may reasonably direct evidence that the Seller is authorised to execute and
perform this Agreement; and

4.1.4
the Purchaser shall deliver or make available to the Seller or as the Seller may
reasonably direct evidence that the Purchaser is authorised to execute and
perform this Agreement.

4.2
Payment of Deposit

4.2.5
On or before the Initial Deposit Payment Date, the Purchaser shall pay the
Initial Deposit to the Seller to the Seller’s Account by way of telegraphic
transfer or other electronic means for same day value.

4.2.6
On or before the Further Deposit Payment Date, the Purchaser shall pay the
Further Deposit to the Seller to the Seller’s Account by way of telegraphic
transfer or other electronic means for same day value.

4.3
Pre-Closing obligations

4.3.1
The Seller shall procure that between the date of this Agreement and Closing,
except as may be required to comply with any applicable law and/or to give
effect to or comply with this Agreement, no Group Company will do or agree
(conditionally or unconditionally) to do any of the following without the prior
written consent of the Purchaser (acting reasonably):

(i)
enter into any material contract or other material arrangement if such proposed
contract or other arrangement is not: (a) on arm's length terms or otherwise
contains unusual and onerous terms, or is not in the ordinary and usual course
of the business of the Group Company concerned; and (b) is for a value equal to
or more than US$50,000 for such individual contract or arrangement;

(ii)
materially breach any of the terms of any material contract or material
arrangements to which the Group Companies are a party and fail to cure such
breach prior to Closing;

(iii)
terminate any senior employee or service or management contracts relating to the
Property or the business of the Group Companies, other than in the ordinary or
usual course of business;

(iv)
grant or agree to grant any new memberships to Caesars Golf for a term of more
than two (2) years and in any event not more than 25 memberships in aggregate;

(v)
make any material change in the nature or scope of its business;

(vi)
acquire or form any subsidiary or acquire any shares in any company or acquire
the whole or any substantial part of the undertaking, assets or business of any


__________________________________________________________________________________________________
8

--------------------------------------------------------------------------------




other person or enter into any joint venture or partnership with any other
person;
(vii)
merge or amalgamate or agree to merge or amalgamate its business with any other
company;

(viii)
enter into any scheme of arrangement with creditors;

(ix)
make any loans to any person in excess of US$25,000, other than in the ordinary
or usual course of business, but in any event not in excess of US$100,000 in
aggregate;

(x)
obtain from any person further borrowings in excess of US$25,000, other than in
the ordinary or usual course of business, but in any event not in excess of
US$100,000 in aggregate;

(xi)
incur any individual debts or liabilities, other than individual debts or
liabilities of value less than US$500,000 and incurred in the ordinary or usual
course of business of the Group Companies, but in any event not in excess of
US$3,000,000 in aggregate;

(xii)
enter into any guarantee, indemnity or surety in excess of US$100,000;

(xiii)
acquire or dispose of, or create any Encumbrance over or enter into an agreement
to do the same in relation to the Property (or any part thereof), the Shares or
the Subsidiaries' Shares, other than pursuant to a refinancing of debt of the
Seller or its holding company which is consistent with and on substantially the
same terms as the existing fixed and floating lien over the Shares and assets of
the Group arising from the existing debt facilities of the Seller and which
would not affect the ability of the Seller to sell the Shares and the
Subsidiaries’ Shares free from Encumbrances at Closing in accordance with Clause
2.1.2, provided that the Seller shall notify the Purchaser of any such
refinancing by the Seller or its holding company (as the case may be);

(xiv)
alter the provisions of its memorandum or articles of association (or equivalent
constitutional documents);

(xv)
initiate any material litigation or arbitration proceedings relating to the
Property, the Shares or the Subsidiaries' Shares;

(xvi)
compromise, settle, release, discharge or compound litigation or arbitration
proceedings or a liability, claim, action, demand or dispute, or waive a right
in relation to litigation or arbitration proceedings, except in the ordinary or
usual course of its business;

(xvii)
cancel or fail to renew by the due date the Insurance Policies or do or omit to
do anything within the Seller's control to render the Insurance Policies all or
in part void or voidable;

(xviii)
make any changes to the Insurance Policies or intentionally do anything to cause
a breach of any Insurance Policy;

(xix)
increase or agree to increase the remuneration (including salary, bonuses,
commissions, profits in kind and pension contributions) of any of its directors
or Relevant Employees by an amount in excess of 40% of current salary per annum;
or vary the terms of employment of or dismiss any Relevant Employee or engage
any new employee, in each case other than in the ordinary or usual course of
business; or agree to provide any gratuitous payment or benefit to any person in
excess of US$50,000 per annum; and in any event not in excess of US$200,000 in


__________________________________________________________________________________________________
9

--------------------------------------------------------------------------------




aggregate for all of the above;
(xx)
other than in the ordinary or usual course of business, acquire or agree to
acquire or dispose of or agree to dispose of any asset or enter into or amend
any contract or arrangement, in each case, involving consideration, expenditure
or liabilities in excess of US$100,000;

(xxi)
make any change to its accounting practices or policies, other than in
connection with the satisfaction of the Seller’s obligation in Clause 4.5.2, in
which case the Seller shall notify the Purchaser in writing;

(xxii)
reduce or increase its authorized or issued share capital, other than in
connection with the satisfaction of the Seller’s obligation in Clause 4.5.2, in
which case the Seller shall notify the Purchaser in writing;

(xxiii)
declare or issue any dividends or make any gifts or similar payments or
distributions to any person, except in the ordinary or usual course of business,
and other than dividends or distributions to such Group Company’s shareholders
or ultimate beneficial holders;

(xxiv)
with respect to each Group Company’s share capital, create, allot or issue any
shares, loan capital, securities convertible into shares or any option or right
to subscribe in respect of any shares, loan capital or securities convertible
into shares, other than in connection with the satisfaction of the Seller’s
obligation in Clause 4.5.2, in which case the Seller shall notify the Purchaser
in writing;

(xxv)
wilfully and materially change in an adverse manner the condition of the main
buildings on the Property (causality, fair wear and tear excepted); or

(xxvi)
apply for any change of the use of the Property to a use other than that
permitted under the Despatch and the land concession contract annexed to it.

4.3.2
Notwithstanding Clause 4.3.1, the Purchaser acknowledges that the Seller and/or
any of the Group Companies may, between the date of this Agreement and Closing,
take such actions as are necessary or desirable to obtain the required permits
and approvals for the existing development at the Property as at the date of
this Agreement and/or convert the title of the Property from provisional title
to definitive title, provided that (i) the Seller shall consult with the
Purchaser in respect of all such actions, and (ii) the Seller does not
reasonably expect such actions to be detrimental to the continued use of the
Property as a golf course. In the event that such actions are taken, they shall
be deemed to not breach the Seller’s obligation in Clause 4.3.1(xxvi).

4.3.3
The Seller shall procure that, between the date of this Agreement and Closing:

(i)
all Insurance Policies are maintained in all material respects on the same terms
and with similar levels of cover prevailing at the date of this Agreement;

(ii)
each Group Company shall duly make any insurance claims in accordance with the
terms of the applicable Insurance Policies;

(iii)
no Group Company shall, without the prior written consent of the Purchaser (such
consent not to be unreasonably withheld), settle any insurance claim made by or
on behalf of such Group Company materially below the amount claimed; and

(iv)
any proceeds of liability insurance paid under any Insurance Policy are applied
towards settling all claims against the Group Companies arising from the
circumstances entitling the Group Companies to such proceeds and any proceeds of
insurance against damage, loss or destruction of the Property are applied


__________________________________________________________________________________________________
10

--------------------------------------------------------------------------------




towards repairing, reinstating or replacing the damaged, lost or destroyed
Property.
4.3.4
The Seller shall, between the date of this Agreement and Closing:

(i)
promptly notify in writing to the Purchaser any event or circumstance which, to
the best of the Seller’s knowledge, information and belief, would be a breach of
Clauses 4.3.1 or 4.3.3 or a breach of the Termination Fundamental Warranties;

(ii)
promptly notify in writing to the Purchaser any event or circumstance which, to
the best of the Seller’s knowledge, information and belief, would constitute a
material breach of any of the Seller’s Warranties at Closing and for the
avoidance of doubt, such notification shall not constitute a disclosure in
relation to any Warranty or qualify as disclosed under Clause 5.2;

(iii)
use its best endeavours to remedy any breaches of Clauses 4.3.1 and/or 4.3.3
and/or any breaches of the Termination Fundamental Warranties; and

(iv)
cooperate with the Purchaser in relation to the sale of the Shares and the
Property in accordance with this Agreement and accommodate any reasonable
requests for assistance by the Purchaser.

4.3.5
After receipt of the Initial Deposit, subject to Clause 4.3.6, the Seller shall,
and shall procure that its directors and officers and each of Caesars
Entertainment Corporation and its direct and indirect controlled subsidiaries
and controlling shareholders and stockholders and their respective directors and
officers shall, between the date of this Agreement and the earlier of (a) the
date of Closing and (b) the date of termination of this Agreement:

(i)
not enter into or be involved in any discussions or negotiations with any
potential buyer or its representative in connection with the sale of the Shares
or the Property as contemplated under this Agreement (other than the Purchaser
and its representatives);

(ii)
suspend all discussions or other contact with third persons (other than the
Purchaser) relating to the sale of the Shares or the Property as contemplated
under this Agreement and not make available any further confidential information
relating to sale of the Shares or the Property to such third persons;

(iii)
not solicit or initiate any approach, proposal or offer, enter into discussions
or negotiations, or enter into any agreement or arrangement, from or with any
person (other than the Purchaser) for the purpose of securing an offer for the
whole or any material part of the business and assets of the Group Companies,
including the Property, or create any Encumbrance over the Shares, the Property
or any of the Group Companies themselves,

in each case, if such prohibited action would likely result in a transaction
taking place which is similar to, or would likely preclude or materially
restrict or delay, Closing.
4.3.6
Clause 4.3.5 shall not apply to any action or omission which, in the opinion of
the directors of the Seller or their legal counsel, is required by virtue of
their fiduciary duties, applicable law, any regulatory body or the rules and
regulations of any recognized stock exchange on which the shares of Seller or
any holding company of Seller are listed or quoted.

4.3.7
The Seller and the Purchaser shall each use all reasonable endeavours to procure
that, between the date of this Agreement and Closing, the Escrow Agreement is
executed, on terms mutually agreeable to each of the Seller and the Purchaser,
acting reasonably, including:


__________________________________________________________________________________________________
11

--------------------------------------------------------------------------------




(i)
that the Escrow Amount is paid on Closing by the Purchaser to the Escrow Agent
to be held by the Escrow Agent as security against any claims brought by the
Purchaser under the terms of this Agreement for any breach of the Seller’s
Warranties at Paragraphs 2.1.1 and 2.1.2 of Schedule 4 in so far as those
Seller’s Warranties relate to the liabilities shown in the unaudited 31 December
2012 Accounts in respect of the Companies (“Unaudited Accounts Warranty
Breach”), the purpose being to provide an escrowed amount as security for a
limited period of time to allow the Purchaser to complete the Companies’ Audited
Accounts following Closing and identify whether any breach of such Seller’s
Warranties as relates to the liabilities shown in the unaudited 31 December 2012
Accounts of the Companies versus the liabilities shown in the Companies’ Audited
Accounts has occurred, and to commence a claim if the Purchaser (acting
reasonably) believes that there has been such a breach; and

(ii)
that the Escrow Amount shall be released to the Seller on the earlier of (a)
thirty (30) days after the Companies’ Audited Accounts are completed, or (b) 210
days after the date of Closing, in each case provided always that any portion of
the Escrow Amount which is the subject of a claim for any Unaudited Accounts
Warranty Breach at such time shall not be released to the Seller until such
claim is determined or lapses in accordance with the terms of this Agreement,
and to the extent such claim is determined in favour of the Purchaser in
accordance with the terms of this Agremeent, such portion of the Escrow Amount
as is necessary to satisfy such claim shall be duly released to the Purchaser,
and the balance (if any) shall be duly released to the Seller.

4.3.8
On or before the date that is five (5) Business Days before Closing, the Seller
shall deliver to the Purchaser, or as the Purchaser may direct in writing acting
reasonably, the Closing Management Accounts.

4.3.9
Upon written request from the Purchaser given to the Seller within fifteen (15)
to five (5) Business Days (in each case inclusive) before the commencement of
any of the following periods, the Seller shall, (x) during the period nineteen
(19) to sixteen (16) Business Days (in each case inclusive) before the date of
Closing (as extended if applicable by Clause 4.4) ("First Notice Period") and
(y) during the period four (4) Business Days before the date of Closing (as
extended if applicable by Clause 4.4) until one (1) Business Day before the date
of Closing (in each case inclusive) (as extended if applicable by Clause 4.4)
("Second Notice Period"), provide the Purchaser with a written notice either:

(i)
confirming that so far as the Seller is aware, none of the following
circumstances apply at the time the notice is given:

(a)
there is an anticipated or actual breach of compliance or failure by the Seller
to comply with Clause 4.3.1(xxvi);

(b)
there is an anticipated or actual breach of compliance or failure by the Seller
to comply with Clause 4.3.8;

(c)
there is an anticipated or actual breach of compliance or failure by the Seller
to comply with Paragraphs 1.1 and 1.2 of Schedule 3;

(d)
there is an anticipated or actual breach of any of the Termination Fundamental
Warranties where such breach would result in a Material Adverse Effect; or

(e)
there is an anticipated or actual occurance of any of the circumstances listed
in Clause 4.7.6(a) to (c); or


__________________________________________________________________________________________________
12

--------------------------------------------------------------------------------




(ii)
where so far as the Seller is aware one or more of the circumstances in Clauses
4.3.9(i)(a) to 4.3.9(i)(e) do apply, then giving full details in the notice of
all actual or anticipated breaches or failures.

4.3.10
In the event that the Seller provides a notice to the Purchaser during the
Second Notice Period in accordance with Clause 4.3.9 ("Second Notice") and
between the time of the Second Notice and Closing the Seller becomes aware,
acting reasonably, of the occurrence of any of the circumstances in Clauses
4.3.9(i)(a) to 4.3.9(i)(e), the Seller shall notify the Purchaser in writing as
soon as it is aware of such occurance.

4.4
Date and place of Closing

4.4.1
Subject to Clause 4.4.2, Closing shall take place at 11.00 a.m. at the office of
Jorge Neto Valente Advogados, 555 Avenida da Amizade, Macau Landmark Building,
15/F ICBC Tower, Macau on the date that is ninety (90) days from the date of
this Agreement, or at such other place and time as may be agreed by the Seller
and the Purchaser in writing. For the avoidance of doubt, the Purchaser may
request an earlier date of Closing and the Seller shall promptly consider such
request in good faith.

4.4.2
The Purchaser may on no more than one (1) occasion unilaterally extend the date
of Closing by thirty (30) days from the date of Closing referred to in Clause
4.4.1 by:

(v)
giving written notice to the Seller of its intention to do so no later than
fifteen (15) Business Days before the date on which Closing was to occur; and

(vi)
paying the Seller US$8,000,000 to the Seller’s Account by way of telegraphic
transfer or other electronic means for same day value which shall be payable no
later than the first Business Day of the extended month.

4.4.3
The Purchaser shall not be entitled to extend the date of Closing in accordance
with Clause 4.4.2 more than once and in any event, Closing shall take place no
later than the Long Stop Date. If any date for Closing as provided for under
Clauses 4.4.1 or 4.4.2 falls on a day that is not a Business Day, Closing will
be deferred to the next Business Day.

4.4.4
Any Extension Payment shall be deemed to increase the Purchase Price by the
amount of such payment and shall be treated accordingly.

4.5
Closing obligations

4.5.1
On Closing the Seller shall comply with its obligations specified in paragraphs
1.1 to 1.2 of Schedule 3 and shall comply in all material respects with its
obligations specified in paragraphs 1.3 to 1.21 of Schedule 3.

4.5.2
On or before Closing the Seller shall procure the full and final satisfaction of
all the Caesars Group Liabilities.

4.5.3
Notwithstanding Clause 4.5.2, if any Caesars Group Liabilities will be
outstanding at Closing, on or before Closing the Seller shall:

(i)
assign any such outstanding Caesars Group Liabilities of the Subsidiaries to the
Companies; and

(ii)
procure entry by the relevant Caesars Group company of the relevant Deed of
Waiver.

4.6
Payment on Closing

On Closing the Purchaser shall pay:
4.6.1
if the Escrow Agreement has been signed, the Escrow Amount to the Escrow Agent
in accordance with the Escrow Agreement, and the remainder of the Closing Amount
to the


__________________________________________________________________________________________________
13

--------------------------------------------------------------------------------




Seller by paying to the Seller’s Account by way of telegraphic transfer or other
electronic means for same day value; or
4.6.2
if the Escrow Agreement has not been signed, the Closing Amount to the Seller by
paying to the Seller’s Account by way of telegraphic transfer or other
electronic means for same day value.

4.7
Termination on or before Closing

4.7.1
The sole right of the Parties to terminate this Agreement (save in each case for
Clauses 1, 8 and 9.2 to 9.14, which shall survive termination), and the
consequences related thereto, are set out in this Clause 4.7. Each Party's
further rights and obligations cease immediately on termination, but termination
does not affect a Party's accrued rights and obligations at the date of
termination.

4.7.2
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if the Purchaser has not paid both the Initial Deposit and the
Further Deposit in accordance with Clauses 4.2.1 and 4.2.2, the Seller shall be
entitled by notice in writing to terminate this Agreement without liability on
its part and forfeit absolutely and retain for its own account any part of the
Deposit that has been paid to it by the Purchaser.

4.7.3
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if at any time the Compliance Committee of Caesars
Entertainment Corporation determines, in its reasonable discretion, that its
association with the Purchaser, including any of its shareholders, officers,
directors or any other person associated with the Purchaser (including the
Capital Provider, as defined in Clause 7.1.1), may violate any applicable
statutes or regulations regarding prohibited relationships, or that a continued
relationship with the Purchaser, including any shareholders, officers, directors
or affiliates of the Purchaser (including the Capital Provider) would reasonably
be anticipated to result in the loss of, inability to reinstate, or failure to
obtain any registration, application or license or any other rights or
entitlements held by the Seller or any of its affiliates under any applicable
laws relating to gaming or gaming activities, the Seller must provide the
Purchaser with written notice of such determination and its basis and a
reasonable time period in which to cure or rectify the circumstances leading to
such determination, if they are able to be cured or rectified. If the
circumstances are not cured or rectified or if by their nature they are not able
to be cured or rectified within the time period, the Seller may immediately
terminate this Agreement by giving written notice to the Purchaser, and the
Seller shall have no further liability to the Purchaser whatsoever, provided
that the Seller shall, within ten (10) Business Days of such termination, refund
to the Purchaser the Deposit and any Extension Payment.

4.7.4
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if at any time a gaming regulatory authority renders a
determination disapproving the terms of this Agreement or that the Purchaser or
any of its shareholders, officers, directors, or any other person associated
with the Purchaser (including the Capital Provider) is unsuitable, the Seller
may immediately terminate this Agreement by giving written notice to the
Purchaser, and the Seller shall have no further liability to the Purchaser
whatsoever, provided that the Seller shall, within ten (10) Business Days of
such termination, refund to the Purchaser the Deposit and any Extension Payment.

4.7.5
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if:

(a)
the Seller fails to comply with Clause 4.3.1(xxvi) (other than as provided for
in Clause 4.3.2);


__________________________________________________________________________________________________
14

--------------------------------------------------------------------------------




(b)
the Seller fails to comply with Clause 4.3.8;

(c)
the Seller fails to comply with Paragraphs 1.1 and 1.2 of Schedule 3; or

(d)
there is a breach of any of the Termination Fundamental Warranties where such
breach would result in a Material Adverse Effect,

then:
(i)
the Purchaser may by notice in writing to the Seller set a new date for Closing
(being not more than twenty (20) Business Days after the agreed date for
Closing) to enable the Seller to remedy any breaches of the Seller’s obligations
set out in Clauses 4.7.5(a), (b), (c) or (d) (as applicable), in which case the
provisions of Clauses 4.5 and 4.6 shall apply to Closing as so deferred, but
provided such deferral may only occur once. For the avoidance of doubt, the
Purchaser's election to set a new date for Closing shall not constitute any
waiver of its rights or acceptance of any breach nor release the Seller from
fulfilling its obligations under this Agreement; and/or

(ii)
the Purchaser shall be entitled by notice in writing to the Seller to terminate
this Agreement (whether or not the Purchaser elects to set a new date for
Closing), in which case:

(A)
where the failure or breach by the Seller is a failure or breach that is due to
an action, omission or circumstance that is within the Seller’s direct control
(and is not described in clause 4.7.5(ii)(B)(y) below), the Seller shall, within
ten (10) Business Days of such termination:

(I)    (in the case of an event described in Clauses 4.7.5(a), (b) or (c)), pay
(or refund as applicable) to the Purchaser’s Account an amount equal to the
aggregate of:
(1)    the Deposit;
(2)    US$43,800,000; and
(3)    any Extension Payment; or
(II)    (in the case of an event described in Clause 4.7.5(d)), pay (or refund
as applicable) to the Purchaser’s Account an amount equal to the aggregate of:
(1)    the Deposit;
(2)    US$21,900,000; and
(3)    any Extension Payment if the proviso at the end of this Clause 4.7.5
applies;
OR
(B)
where the failure or breach by the Seller is a failure or breach that: (x) is
due to an action, omission or circumstance that is outside the Seller’s direct
control; or (y) is a direct or indirect consequence of an action or omission by
a Third Party (regardless of what prompted such action or omission), then the
Seller shall, within ten (10) Business Days of such termination, pay (or refund
as applicable) to the Purchaser’s Account an amount equal to the aggregate of:

    

__________________________________________________________________________________________________
15

--------------------------------------------------------------------------------




(1)    the Deposit;
(2)    an amount equal to the reasonable legal and financing costs and expenses
actually incurred by the Purchaser in connection with the transactions
contemplated under this Agreement, invoices of which are to be provided to the
Seller (subject to a maximum cap of US$1,000,000); and
(3)    any Extension Payment if the proviso at the end of this Clause 4.7.5
applies,
provided that the Seller shall only be required to refund to the Purchaser any
Extension Payment pursuant: to (a) Clause 4.7.5(ii)(A)(II) if an event described
in Clause 4.7.5(d) occurred; and (b) Clause 4.7.5(ii)(B) if an event described
in Clause 4.7.5(a) to (d) occurred prior to the date of Closing, unless any such
event has been notified by the Seller to the Purchaser pursuant to Clause 4.3.9
before any Extension Payment is made, in which case such Extension Payment will
not be refunded to the Purchaser.
All payments (and refunds as applicable) under Clauses 4.7.5(ii)(A) and
4.7.5(ii)(B) shall be treated as a payment of damages in full and final
satisfaction of any and all liabilities owed by the Parties to each other
arising out of or in connection with this Agreement.
4.7.6
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if due to any breaches of any applicable anti-corruption laws
(a) Ou Toi no longer has the lease rights to the Property; (b) the Group
Companies receive any written decision from any competent government authority
to pursue steps to be taken by any competent government authority to avoid,
suspend, cancel or terminate the land concession contract annexed to the
Despatch; or (c) the government exercises its power of re-entry and takes
possession of the Property or resumption of the Property occurs, then:

(i)
the Purchaser may by notice in writing to the Seller set a new date for Closing
(being not more than twenty (20) Business Days after the agreed date for
Closing) to enable the Seller to remedy such breach, in which case the
provisions of Clauses 4.5 and 4.6 shall apply to Closing as so deferred, but
provided such deferral may only occur once. For the avoidance of doubt, the
Purchaser's election to set a new date for Closing shall not constitute any
waiver of its rights or acceptance of any breach nor release the Seller from
fulfilling its obligations under this Agreement; and/or


__________________________________________________________________________________________________
16

--------------------------------------------------------------------------------








(ii)
the Purchaser shall be entitled by notice in writing to the Seller to terminate
this Agreement (whether or not the Purchaser elects to set a new date for
Closing), in which case, the Seller shall, within ten (10) Business Days of such
termination, refund to the Purchaser’s Account the Deposit (but not any
Extension Payment). Such payment shall be treated as a payment of damages in
full and final satisfaction of any and all liabilities owed by the Seller to the
Purchaser arising out of or in connection with this Agreement.

4.7.7
Provided that this Agreement has not already been terminated in accordance with
this Clause 4.7, if the Purchaser fails to comply with Clause 4.6:

(i)
the Seller may by notice in writing to the Purchaser set a new date for Closing
(being not more than twenty (20) Business Days after the agreed date for
Closing), in which case the provisions of Clauses 4.5 and 4.6 shall apply to
Closing as so deferred, but provided such deferral may only occur once. For the
avoidance of doubt, the Seller’s election to set a new date for Closing shall
not constitute any waiver of its rights or acceptance of any breach nor release
the Purchaser from fulfilling its obligations under this Agreement; and/or

(ii)
the Seller shall be entitled by notice in writing to the Purchaser to terminate
this Agreement, in which case the Seller shall be entitled to forfeit absolutely
and retain for its own account out of the Deposit an amount equal to the
aggregate of US$43,800,000 plus any Extension Payment. Such forfeiture shall be
treated as a payment of damages in full and final satisfaction of any and all
liabilities owed by the Purchaser to the Seller arising out of or in connection
with this Agreement. The Seller shall, within ten (10) Business Days of such
termination, refund to the Purchaser the remainder of the Deposit. Such payment
shall be treated as a payment of damages in full and final satisfaction of any
and all liabilities owed by the Seller to the Purchaser arising out of or in
connection with this Agreement.

4.8
Post-Closing obligations

4.8.1
The Purchaser agrees that within sixty (60) Business Days of Closing, the
Purchaser and its subsidiaries (including the Group Companies):

(i)
shall cease and discontinue all uses of the “Caesars” name and marks, either
alone or in combination with other words, and all names and marks similar to any
of the foregoing or embodying any of the foregoing, either alone or in
combination with other words; and

(ii)
shall not expressly, or by implication, do business as, or represent themselves
as, any member of the Caesars group, and shall use all reasonable efforts to
ensure that there is no confusion as to the fact that the Property is no longer
affiliated with the Caesars group.

4.8.2
The Seller agrees that for the period ending on the earlier of the Purchaser and
its subsidiaries ceasing and discontinuing all uses of the “Caesars” names and
marks and sixty (60) Business Days after the date of Closing, it shall indemnify
the Purchaser and its subsidiaries from and against any liability arising as a
result of the use of the “Caesars” names and marks by the Purchaser or its
subsidiaries during that period.

4.8.3
The Seller agrees to cooperate with the Purchaser after Closing and to undertake
such actions within its power as is reasonably practicable to:


__________________________________________________________________________________________________
17

--------------------------------------------------------------------------------




(i)
fulfil, to the extent not carried out, the Seller's obligations under Clauses
4.3.4(iii) and 4.5;

(ii)
have the Companies’ Audited Accounts prepared; and

(iii)
clear any Undisclosed Caesars Group Liabilities.

4.9
Post-Closing payments

4.9.1
The Purchaser may perform an audit of the Closing Management Accounts at its own
cost after Closing and notify the Seller if there is any objection to the
Closing Management Accounts (and the calculation of Working Capital derived
therefrom) within 180 days after Closing. The accounting firm conducting such
audit shall be agreed between the Parties (acting reasonably), and shall be
PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst & Young or KPMG. If no
such notice is given by the Purchaser, the Closing Management Accounts shall be
deemed to be conclusive and binding on the Parties for the purposes of this
Agreement. If the Purchaser does deliver a notice of objection to the Seller,
the Parties shall use their best commercial endeavours to promptly resolve any
objections raised and confirm in writing between them the agreed closing
management accounts within fifteen (15) Business Days after the Seller's receipt
of the Purchaser's notice of objection. If the Parties are unable to agree the
closing management accounts within fifteen (15) Business Days after the receipt
by the Seller of the notice of objection from the Purchaser, the Parties shall
as soon as reasonably practicable jointly appoint an international professional
accounting firm other than the accounting firm who conducted the initial audit
on behalf of the Purchaser but provided that such international professional
accounting firm shall still be PricewaterhouseCoopers, Deloitte Touche Tohmatsu,
Ernst & Young or KPMG, to make a determination in relation to the items in
dispute and determine the closing management accounts within twenty (20)
Business Days after its appointment and such costs shall be borne equally
between the Parties. Any closing management accounts agreed in accordance with
this Clause 4.9.1 or determined by the international professional accounting
firm shall be conclusive and binding on the Parties (barring manifest error) and
become the agreed closing management accounts (the "Agreed Closing Management
Accounts").

4.9.2
The Working Capital shall be derived from the Closing Management Accounts where
no objection to the Closing Management Accounts is made by the Purchaser within
180 days after Closing as provided under Clause 4.9.1, or if such objection is
made, it shall be derived from the Agreed Closing Management Accounts.

4.9.3
If the Working Capital is a negative number, then the Seller shall credit by
telegraphic transfer or other electronic means for same day value to the
Purchaser's Account an amount equal to the deficit of the Working Capital below
zero as a reduction in the Purchase Price, provided that such deficit is equal
to or more than US$100,000.

4.9.4
If the Working Capital is a positive number then the Purchaser shall credit by
telegraphic transfer or such other means for same day value to the Seller’s
Account an amount equal to the excess of the Working Capital over zero as an
increase in the Purchase Price, provided that such excess is equal to or more
than US$100,000.

4.9.5
Any payment made under Clause 4.9.3 or Clause 4.9.4 shall be made:

(i)
if no objection to the Closing Management Accounts is made by the Purchaser
within 180 days after Closing as provided under Clause 4.9.1, on the next
Business Day thereafter; or

(ii)
if an objection to the Closing Management Accounts is made under Clause 4.9.1,
on or before the fifth (5) Business Day after the date on which the Agreed
Closing


__________________________________________________________________________________________________
18

--------------------------------------------------------------------------------




Management Accounts are determined as provided under Clause 4.9.1.
5
Warranties, Covenants and Indemnities

5.1
The Seller’s Warranties, Covenants and Indemnities

5.1.1
Subject to Clause 5.2, the Seller warrants and represents to the Purchaser that
the statements set out in Schedule 4:

(iii)
are true and accurate in all respects and not misleading in any respect as of
the date of this Agreement; and

(iv)
would be true and accurate in all respects and not misleading in any respect at
Closing as if they had been repeated at Closing, and for this purpose, where
there is an express or implied reference in a Warranty to the “date of this
Agreement”, that reference is to be construed as a reference to the date of
Closing unless the context otherwise requires.

5.1.2
Each of the Seller’s Warranties and the Tax Indemnity shall be separate and
independent and shall not be limited by reference to any other paragraph of
Schedule 4 or by anything in this Agreement.

5.1.3
Any reference in this Agreement to, and any Seller’s Warranty qualified by, the
expression “to the best of the Seller’s knowledge, information and belief” or
any similar expression shall, unless otherwise stated, be deemed to refer to the
actual knowledge of Timothy Donovan (General Counsel), Steven Tight (President
of International Development), Scott Wiegand (Chief Counsel, Enterprise
Development), Wang Yingdong (Chief Counsel, Asia Operations and Development),
Ken Kuick (Vice President and Assistant Controller), Li Wei (Head of Golf Course
Operations) and Prina Lo (Head of Golf Course Finance) of such matters, after
making due and reasonable enquiries.

5.1.4
The rights and remedies of the Purchaser in respect of any breach of any of the
Seller’s Warranties, together with any limitations set out in this Agreement in
respect of them, will survive Closing.

5.1.5
If there is any breach of any of the Seller's Warranties (other than any breach
of the Seller’s Fundamental Warranties or an Unaudited Accounts Warranty
Breach), or any breach or non-fulfilment of Clauses 4.3 or 4.5 (except for a
breach of Clause 4.5.2, in which case Clause 5.1.6 shall apply), resulting in
the Group Companies having incurred or incurring any liability to any third
party or an increase in a liability to any third party which it would not have
incurred had the relevant circumstances been as so warranted or the obligations
fulfilled, then, subject to Clause 6, the Seller agrees to pay to the Purchaser
on demand (at the option of the Purchaser) an amount equal to the liability or
increased liability incurred by the Group Companies as a result of such a breach
or non-fulfilment of any of the Seller's Warranties or such Clauses without
prejudice to the usual remedies available for breach of warranties.

5.1.6
If there is any breach or non-fulfilment of Clauses 2, 4.5.2, 4.8.3(iii) or
5.3.2, or any breach of the Seller’s Fundamental Warranties, or any liabilities
arising from (i) the Undisclosed Caesars Group Liabilities, (ii) Deeds of
Waiver, (iii) an Unaudited Accounts Warranty Breach and/or (iv) the sale of the
Shares affected by any Encumbrance related to the debt facilities of the Seller,
which results in the Group Companies having incurred or incurring any liability
to any third party or an increase in a liability to any third party which it
would not have incurred had the relevant circumstances been as so warranted or
the obligations fulfilled, then, subject to Clause 6 (except that for the
purposes of this Clause, Clause 6.2 shall not apply), the Seller agrees to pay
to the Purchaser on demand (at the option of the Purchaser) an amount equal to
the liability or increased liability incurred by the Group


__________________________________________________________________________________________________
19

--------------------------------------------------------------------------------




Companies as a result of such a breach or non-fulfilment without prejudice to
the usual remedies available for breach of warranties.
5.2
Seller’s disclosures

The Seller’s Warranties are subject to the matters which are fully and fairly
disclosed in this Agreement or the Disclosure Letter. For the purposes of this
Agreement, "fully and fairly disclosed" shall mean disclosure with sufficient
detail to identify the nature and scope of the matter disclosed, and shall be
considered in the context of the transactions contemplated by this Agreement.
5.3
The Seller’s waiver of rights against the Group

The Seller undertakes to the Purchaser and to the Group Companies to waive any
rights, remedies or claims which it may have, and to procure the waiver of any
rights, remedies or claims which any other member of the Caesars Group may have,
against any of the Group Companies, including by the delivery of Deeds of Waiver
on the date of Closing (if applicable), in respect of:
5.3.1
any misrepresentation, inaccuracy or omission in or from any information or
advice supplied or given by any of the Group Companies in connection with
assisting the Seller in the giving of any Seller’s Warranty or the preparation
of the Disclosure Letter; and

5.3.2
any Caesars Group Liabilities that remain after Closing, other than where and
solely to the extent that (i) such liabilities have been or are adjusted for in
accordance with the post-Closing adjustment provisions set out in Clause 4.9, or
(ii) the Purchaser retains any part of the Escrow Amount corresponding to the
amount of such liabilities in accordance with the Escrow Agreement.

5.4
The Purchaser’s Warranties

5.4.1
The Purchaser warrants and represents to the Seller that the statements set out
in Schedule 5 are true and accurate in all material respects and not misleading
in any material respect as of the date of this Agreement and will be true and
accurate in all respects and not misleading in any respect at Closing as if they
had been repeated at Closing.

5.4.2
Each of the Purchaser’s Warranties shall be separate and independent and shall
not be limited by reference to any other paragraph of Schedule 5 or by anything
in this Agreement.

5.4.3
The rights and remedies of the Seller in respect of any breach of any
Purchaser’s Warranties, together with any limitations set out in this Agreement
in respect of them, will survive Closing.

6
Limitation of liability

6.1
Time limitation for claims

6.1.1
Neither the Seller nor the Purchaser shall be liable in respect of any claim
under this Agreement unless a written notice of the claim is given to it by the
other party specifying the matters set out in Clause 6.1.2 before 30 April 2014
and legal proceedings in respect of such claim (if it has not been previously
satisfied, settled or withdrawn) is commenced on or before 31 December 2014
provided that such time limitations for claims do not apply to any claims in
relation to the Fundamental Warranties or Tax. Written notice of any claims for
breach of a Fundamental Warranty must be given to the other party specifying the
matters set out in Clause 6.1.2 before the date that is two (2) years from the
date of Closing and legal proceedings in respect of such claim (if it has not
been previously satisfied, settled or withdrawn) must be commenced on or before
the date that is two (2) years and six (6) months from the date of Closing.
Written notice of any claims relating to Tax, including under the Tax Indemnity,
must be given to the other party specifying the matters set out in Clause 6.1.2
by the earlier of (i) the expiry of the applicable statutory period of
limitation in respect of claims relating to Tax and (ii) the date that is five
(5) years from the date of Closing, and legal proceedings in respect of each
such claim (if it has not been previously satisfied, settled or


__________________________________________________________________________________________________
20

--------------------------------------------------------------------------------




withdrawn) must be commenced on or before the earlier of (a) the date that is
six (6) months after the expiry of the applicable statutory period of limitation
in respect of claims relating to Tax and (b) the date that is five (5) years and
six (6) months from the date of Closing.
6.1.2
Notices of claims for breach of any Warranty shall be given by the Purchaser to
the Seller or by the Seller to the Purchaser (as the case may be) within the
time limits specified in this Clause 6.1, specifying in reasonable detail the
legal and factual basis of the claim and the evidence on which the Purchaser or
the Seller (as the case may be) relies and, if practicable, an estimate of the
amount of Losses which are, or are to be, the subject of the claim.

6.2
Minimum claims

6.2.1
Subject to Clause 6.2.7, the Seller shall not be liable in respect of any claim
under this Agreement (except in relation to the Tax Indemnity and Clauses 4.9
and 5.1.6) unless and until:

(iv)
the amount of any individual substantiated claim exceeds US$75,000; and

(v)
the aggregate amount of all such substantiated claims exceeds US$1,000,000,

where “substantiated” means a claim for which the Seller is finally liable as
agreed or determined in a court or arbitration tribunal of competent
jurisdiction.
6.2.2
Subject to Clause 6.2.7, where the liability agreed or determined in respect of
any such individual substantiated claim referred to in Clause 6.2.1(i) exceeds
US$75,000, subject as provided elsewhere in this Clause 6, the Seller shall be
liable for the full amount of the individual substantiated claim as agreed or
determined (and not just the excess).

6.2.3
Subject to Clause 6.2.7, where the liability agreed or determined in respect of
all substantiated claims or series of claims referred to in Clause 6.2.1(ii)
exceeds US$1,000,000, subject as provided elsewhere in this Clause 6, the Seller
shall be liable for the full amount of the substantiated claim or series of
claims as agreed or determined (and not just the excess).

6.2.4
Subject to Clause 6.2.7, the Purchaser shall not be liable in respect of any
claim under this Agreement unless and until:

(v)
the amount of any individual substantiated claim exceeds US$75,000; and

(vi)
the aggregate amount of all such substantiated claims exceeds US$1,000,000,

where “substantiated” means a claim for which the Purchaser is finally liable as
agreed or determined in a court or arbitration tribunal of competent
jurisdiction.
6.2.5
Subject to Clause 6.2.7, where the liability agreed or determined in respect of
any such individual substantiated claim referred to in Clause 6.2.4(i) exceeds
US$75,000, subject as provided elsewhere in this Clause 6, the Purchaser shall
be liable for the full amount of the individual substantiated claim as agreed or
determined (and not just the excess).

6.2.6
Subject to Clause 6.2.7, where the liability agreed or determined in respect of
all substantiated claims or series of claims referred to in Clause 6.2.4(ii)
exceeds US$1,000,000, subject as provided elsewhere in this Clause 6, the
Purchaser shall be liable for the full amount of the substantiated claim or
series of claims as agreed or


__________________________________________________________________________________________________
21

--------------------------------------------------------------------------------




determined (and not just the excess).
6.2.7
For the purpose of this Clause 6.2, any claims arising from substantially
identical facts or circumstances shall be aggregated.

6.3
Maximum liability

6.3.1
To the extent allowed by law, the aggregate liability of the Seller in respect
of all claims under this Agreement (including all claims for all breaches of the
Seller’s Warranties and in relation to the Tax Indemnity, but subject to Clause
6.3.2) shall not exceed a total sum equal to the Purchase Price less any
Brokerage.

6.3.2
To the extent allowed by law, the aggregate liability of the Seller in respect
of all breaches of the Seller’s Warranties, other than any of the Seller’s
Fundamental Warranties, shall not exceed the total sum of US$30,000,000.

6.3.3
To the extent allowed by law, the aggregate liability of the Purchaser in
respect of all breaches of the Purchaser’s Warranties shall not exceed the total
sum of fifty per cent. (50%) of the Purchase Price.

6.4
Tax Indemnity

6.4.1
The Seller shall indemnify in full and hold harmless the Purchaser and the Group
Companies from and against any of the following to which any Group Company is or
becomes subject, for (or that is attributable or relates to) any and all periods
ending on or before the date of Closing and, with respect to any relevant
taxable period that begins on or before and ends after the date of Closing, for
the portion thereof ending on the date of Closing:

(v)
any unpaid Tax;

(vi)
any liabilities resulting from underpayment, delayed payment or deferral of any
Tax or any non-compliance of any applicable Tax laws, including unfiled tax
returns of the Subsidiaries relating to the years 2007 to 2012;

(vii)
all stamp duties, transfer or registration Taxes in relation to all documents of
title in relation to the Property and any transfer documents in relation to the
Property, the Shares, the Subsidiaries' Shares or equity of the Subsidiaries
other than those related to the transfer of Shares under this Agreement;

(viii)
any liabilities incurred for breach of any applicable anti-avoidance Tax laws,
transfer pricing or non-arm's length transactions; and

(ix)
any liabilities resulting from any claw-back or other claims by any government
agencies, including the Tax Authority, whether made before or after the date of
Closing, in connection with any Tax exemption, refund, benefit, allowance,
subsidy or Tax credits granted to any Group Company with respect to any periods
ending on or before the date of Closing,

in each case, other than to the extent fairly provided for in the Accounts or
the Closing Management Accounts (the “Tax Indemnity”).
6.4.2
The Seller shall not be liable under the Tax Indemnity to the extent that the
liability relates to:

(i)
the fraud, negligence or wilful default of the Purchaser or, after Closing, any
Group Company;

(ii)
a voluntary act or omission of the Purchaser or any Group Company carried out
after Closing;


__________________________________________________________________________________________________
22

--------------------------------------------------------------------------------




(iii)
any change in any provision of any law or regulation, including amendment,
supplementation or repeal of an existing law or regulation, or promulgation of a
new law or regulation which comes into force after Closing and which is
retrospective in effect;

(iv)
any change in accounting policies, principles or interpretation after Closing;
or

(v)
any matters which are fairly and fully disclosed in this Agreement or the
Disclosure Letter.

6.4.3
The Parties shall cooperate with each other with respect to resolving any claim
or liability in respect of which the Seller is obligated to indemnify the
Purchaser under the Tax Indemnity, including by using commercially reasonable
efforts to mitigate or resolve any such claim or liability.

6.5
Conduct of third party claims

Upon a party (the “First Party”) becoming aware of any third party claim against
it or any Group Company which does or is likely to exceed US$75,000 and which is
likely to give rise to a claim by it in respect of the Warranties which does or
is likely to exceed US$75,000, then:
6.5.1
subject to the other party (the “Other Party”) indemnifying the First Party
against all Losses, the First Party shall take (or procure to be taken) such
action as the Other Party may reasonably request to avoid, dispute, deny,
defend, resist, appeal, compromise or contest such claim;

6.5.2
the First Party or the Group Company(s) concerned may admit, compromise, dispose
of or settle such claim if the Other Party unreasonably delays making a request
pursuant to Clause 6.5.1, provided that the First Party or Group Company(s)
concerned has notified the Other Party of its intention to deal with such claim
and has given the Other Party a period of ten (10) Business Days to respond;

6.5.3
if the Other Party makes any request pursuant to Clause 6.5.1, the First Party
shall take (or procure to be taken), subject to being paid all reasonable costs
and expenses in connection therein, all reasonable steps to procure that the
Other Party is provided on reasonable notice with all material correspondence
and documentation relating to the claim as the Other Party may reasonably
request, including access to premises and personnel, and the right to examine
and copy or photograph any assets, accounts, documents and records as the Other
Party or its financial, accounting or legal advisers may reasonably request,
subject to the Other Party agreeing in such form as the First Party may
reasonably require to keep all such correspondence and information confidential
and to use it only for the purpose of dealing with the relevant claim.

6.6
Miscellaneous provisions

6.6.1
If after a party (the “Paying Party”) has made any payment in respect of a claim
under this Agreement, the other party (and/or, in the case of the Purchaser, any
Group Company) (the “Receiving Party”) shall receive a relief, refund, or
recovery from a third party, of all or part of any claim made under this
Agreement, the Receiving Party shall as soon as practicable, and in any event
within seven (7) Business Days upon the actual receipt of such relief, refund or
payment, repay to the Paying Party a sum corresponding to an amount equal to (i)
the amount of such relief, refund or payment recovered by the Receiving Party
(or any Group Company as the case may be) less any costs or expenses incurred in
obtaining such relief, refund or payment or if less (ii) the amount previously
paid by the Paying Party attributable in respect of such claims by the Receiving
Party.

6.6.2
No claim may be brought by the Purchaser against the Seller in respect of this
Agreement,


__________________________________________________________________________________________________
23

--------------------------------------------------------------------------------




and the Seller shall have no liability therefor, to the extent attributable to
any one or more of the following provisions:
(i)
liability is attributable to a voluntary act or omission on or after the
Closing, on the part the Purchaser or any of the Group Companies, done,
committed or effected:

(a)
outside the ordinary and usual course of business and in the knowledge that such
act, omission or transaction might give rise to, or increase the extent of, a
claim under this Agreement or in circumstances where such claim was reasonably
foreseeable as a result of such act, omission or transaction; or

(b)
otherwise than pursuant to a legally binding commitment to which the Group is
subject on or before Closing;

(ii)
specific provision or specific reserve in respect thereof has been made in the
Accounts or the Closing Management Accounts to the extent of such specific
provision or specific reserve;

(iii)
liability which arises (a) as a result of any change in any provision of any law
or regulations, including amendment, supplementation or repeal of an existing
law or regulation, or introduction of a different interpretation or method of
implementation of an existing law or regulation after the date of this
Agreement, or (b) promulgation of a new law or regulation (which comes into
force after the date of this Agreement and which is retrospective in effect); or

(vi)
liability which arises as a result of a change in accounting policies,
principles or interpretation after Closing.

6.6.3
The Purchaser expressly agrees and accepts that:

(vii)
no claim shall lie against the Seller under this Agreement to the extent that
the subject of the claim relates to the fact that any of the Group Companies has
lost goodwill or possible business;

(viii)
the Seller shall assume no liabilities in respect of the status, rights or
claims of or by any members or potential members of Caesars Golf (whether known
or unknown, asserted or unasserted, accrued or contingent) and after Closing,
the Purchaser shall procure that Caesars Golf assume all liabilities towards the
members of Caesars Golf;

(ix)
the Seller shall assume no liabilities in respect of the condition of the soil
of, or environmental issues in relation to, the Property, save that the Seller
warrants that the Purchaser has been given all information to the best of the
Seller’s knowledge, information and belief with respect thereto; and

(x)
no other warranties with regard to the matters specified in this Clause 6.6.3
are given by the Seller and shall be expressly excluded if implied by law.

6.6.4
The parties expressly waive and forego any right to recover punitive, exemplary,
lost profits, consequential or similar damages in any arbitration, lawsuit,
litigation or proceeding arising out of or resulting from any controversy or
claim arising out of or relating to this Agreement or the transactions
contemplated hereby.

6.7
Fraud

None of the limitations contained in this Clause 6 shall apply to:
6.7.1
any claim against the Seller which arises or is increased, or to the extent to
which it arises or is increased, as the consequence of, or which is delayed as a
result of, fraud, or wilful


__________________________________________________________________________________________________
24

--------------------------------------------------------------------------------




concealment by the Seller or, prior to Closing, any Group Company or their
respective directors, officers, employees or agents; or
6.7.2
any claim against the Purchaser which arises or is increased, or to the extent
to which it arises or is increased, as the consequence of, or which is delayed
as a result of, fraud, or wilful concealment by the Purchaser or any of its
subsidiaries or holding companies or their respective directors, officers,
employees or agents.

6.8
Purchaser’s knowledge

The Seller shall not be liable in respect of any claim for breach of this
Agreement or under any indemnity set out in the Agreement, nor shall the
Purchaser have any right of termination under Clause 4.7, in each case, to the
extent that the facts, matters or circumstances giving rise to the relevant
claim or right were, prior to the date of this Agreement, a matter of official
public record published by the BVI or Macau government or actually known by the
Purchaser or any of the Purchaser’s affiliates, or by any of their respective
directors, officers, direct or indirect shareholders, after making due and
reasonable enquiries.
6.9
Double claims

The Purchaser shall not be entitled to recover from the Seller under this
Agreement more than once in respect of the same Losses suffered by the Purchaser
or any Group Company.
7
Compliance obligations

7.1
The Purchaser shall between the date of this Agreement and Closing cooperate
with and provide the Seller with any documentation or other information
requested by the Seller in connection with any investigation by the Seller on:

7.1.1
the Purchaser and its shareholders, officers, directors or other persons
associated with the Purchaser (including the capital provider of the Purchaser
in respect of the transactions contemplated by this Agreement (the “Capital
Provider”)), in accordance with the Seller’s compliance programs, compliance
policies or applicable laws and regulations; or

7.1.2
the source of funds paid to the Seller (including the funds provided by the
Capital Provider) in connection with the transactions contemplated by this
Agreement, in accordance with applicable anti-money laundering, anti-bribery or
anti-corruption laws or regulations.

7.2
The Purchaser shall immediately inform the Seller in writing if it knows or
reasonably suspects that a possible violation by the Purchaser or any of its
subsidiaries, affiliates, shareholders, officers, or directors (including the
Capital Provider) of any applicable anti-money laundering, anti-bribery or
anti-corruption law or regulation has taken place, or where a request, demand or
solicitation of money or anything of value was received by it or any of its
subsidiaries, affiliates, shareholders, officers, directors or other person
associated with it (including the Capital Provider).

7.3
The Purchaser agrees that the Seller or any of its affiliates may make full
disclosure of information relating to a possible violation by the Purchaser or
any shareholder, officer, director or other person associated with it (including
the Capital Provider) of any applicable anti-money laundering, anti-bribery or
anti-corruption law or regulation at any time and for any reason to any
governmental authority, including the governmental authorities of the United
States of America, Macau or the PRC.

7.4
The Purchaser shall keep accurate accounts, books and records showing all costs
and charges incurred in connection with the transactions contemplated by this
Agreement in accordance with generally accepted accounting principles and
practices and shall preserve these records for five (5) years, and the Purchaser
agrees that the Seller and its affiliates shall have the right, upon reasonable
written notice to the Purchaser, to audit its compliance with this Clause 7.4,


__________________________________________________________________________________________________
25

--------------------------------------------------------------------------------




including terms relating to ethical compliance, and the Purchaser agrees to
fully cooperate with the Seller and its affiliates in this regard.
8
Confidentiality

8.1
Announcements

No announcement or circular in connection with the existence or the subject
matter of this Agreement shall be made or issued by or on behalf of the Seller
or the Purchaser without the prior written approval of the other party. This
shall not affect any announcement or circular required by law or any regulatory
body or the rules of any recognised stock exchange on which the shares of either
party (or their respective holding companies) are listed but the party with an
obligation to make, or have their respective holding company make, an
announcement or issue a circular shall consult with the other party insofar as
is reasonably practicable before complying with such an obligation.
8.2
Confidentiality

8.2.1
Subject to Clauses 8.1 and 8.2.2:

(i)
each of the Seller and the Purchaser shall, and the Purchaser shall procure that
the Capital Provider shall, treat as strictly confidential and not disclose or
use any information received or obtained as a result of entering into this
Agreement (or any agreement entered into pursuant to this Agreement) which
relates to:

(f)
the existence and the provisions of this Agreement and of any agreement entered
into pursuant to this Agreement; or

(g)
the negotiations relating to this Agreement (and any such other agreements);

(ii)
the Seller shall treat as strictly confidential and not disclose or use any
information relating to the Group Companies following Closing and any other
information relating to the business, financial or other affairs (including
future plans and targets) of the Purchaser (or any of its holding companies);

(iii)
the Purchaser shall, and shall procure that the Capital Provider shall, treat as
strictly confidential and not disclose or use any information relating to the
business, financial or other affairs (including future plans and targets) of the
Seller (or any of its holding companies).

8.2.2
Clause 8.2.1 shall not prohibit disclosure or use of any information if and to
the extent:

(vii)
the disclosure or use is required by law, any regulatory body or any recognised
stock exchange on which the shares of either party (or their respective holding
companies) are listed;

(viii)
the disclosure or use is required to vest the full benefit of this Agreement in
the Seller or the Purchaser;

(ix)
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made to a Tax Authority in
connection with the Tax affairs of the disclosing party;

(x)
the disclosure is made to professional advisers of any party on a need to know
basis and on terms that such professional advisers undertake to comply with the
provisions of Clause 8.2.1 in respect of such information as if they were a
party to this Agreement;

(xi)
the information is or becomes publicly available (other than by breach of this
Agreement);

(xii)
the other party has given prior written approval to the disclosure or use; or

(xiii)
the information is independently developed after Closing.


__________________________________________________________________________________________________
26

--------------------------------------------------------------------------------




provided that prior to disclosure or use of any information pursuant to Clause
8.2.2(i), (ii) or (iii), except in the case of disclosure to a Tax Authority,
the party concerned shall promptly notify the other party of such requirement
with a view to providing that other party with the opportunity to contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.
8.3
Special Confidential Information

8.3.1
The Seller may disclose the identity of the Capital Provider only:

(i)
to Caesar’s Affiliates or any employees, officers or directors of the Seller or
Caesar's Affiliates (including any directors of the Seller or Caesar’s
Affiliates who, prior to Closing, are also directors of the Subsidiaries), other
than those who are Macau citizens or residents or those currently residing or
have been residing in Macau in the last three (3) years;

(ii)
to any major shareholder of the Seller or any of Caesar's Affiliates or such
major shareholder’s employees, officers or directors, other than those who are
Macau citizens or residents or those currently residing or have been residing in
Macau in the last three (3) years; and

(iii)
if the disclosure is required by law or any regulatory body.

8.3.2
For the purposes of this Clause 8.3, "Caesar's Affiliates" shall mean any and
all of the Seller's affiliates except for the Subsidiaries.

9
Other provisions

9.1
Further assurances

9.1.1
Each of the Seller and the Purchaser shall, and shall use reasonable endeavours
to procure that any necessary third party shall, from time to time, execute such
documents and perform such acts and things as the other party may reasonably
require to transfer the Shares to the Purchaser and to give it the full benefit
of this Agreement.

9.1.2
Following Closing and pending registration of the Purchaser as owner of the
Shares, the Seller shall exercise all voting and other rights in relation to the
Shares, and shall procure that the Companies shall exercise all voting rights
and other rights in relation to the Subsidiaries' Shares, solely in accordance
with the Purchaser’s instructions.

9.2
Whole agreement

9.2.1
This Agreement contains the whole agreement between the Seller and the Purchaser
relating to the subject matter of this Agreement at the date of this Agreement
to the exclusion of any terms implied by law which may be excluded by contract
and supersedes any previous written or oral agreement between the Seller and the
Purchaser in relation to the matters dealt with in this Agreement.

9.2.2
In this Clause 9.2, “this Agreement” includes the Disclosure Letter and all
documents entered into pursuant to this Agreement.

9.3
Reasonableness

9.3.1
Each of the Seller and the Purchaser confirms it has received independent legal
advice relating to all the matters provided for in this Agreement, including the
terms of Clause 9.2


__________________________________________________________________________________________________
27

--------------------------------------------------------------------------------




(Whole Agreement), and agrees that the provisions of this Agreement are fair and
reasonable.
9.3.2
In this Clause 9.3, “this Agreement” includes the Disclosure Letter and all
documents entered into pursuant to this Agreement.

9.4
Assignment

This Agreement is personal to the parties to it. Accordingly neither the Seller
nor the Purchaser may, without the prior written consent of the other, assign or
novate the benefit of all or any of the other party’s obligations under this
Agreement. Notwithstanding the foregoing, the Purchaser has the right to assign
or novate the benefit of all or any of the Seller’s obligations under this
Agreement to one or more affiliates designated by it, provided that it obtains
the prior written consent of the Seller and that the assignee/new purchaser is
able to perform the obligations of the Purchaser in a timely fashion including
any and all Closing obligations and is subject at all times to the provisions of
Clause 7.
9.5
Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of the Seller and the Purchaser.
9.6
Time of the essence

Time shall be of the essence of this Agreement both as regards any dates, and
periods mentioned and as regards any dates, and periods which may be substituted
for them in accordance with this Agreement or by agreement in writing between
the Seller and the Purchaser.
9.7
Costs

9.7.1
The Seller shall bear all costs incurred by it in connection with the
preparation, negotiation and entry into of this Agreement and the sale of the
Shares.

9.7.2
The Purchaser shall bear all such costs incurred by it in connection with the
preparation, negotiation and entry into of this Agreement and the purchase of
the Shares.

9.8
Notarial fees, registration, stamp and transfer Taxes and duties

The Purchaser shall bear the cost of all notarial fees and all registration,
stamp and transfer taxes and duties or their equivalents in all jurisdictions
where such fees, taxes and duties are payable as a result of the transactions
contemplated by this Agreement.
9.9
Interest

If either of the Seller or the Purchaser defaults in the payment when due of any
sum payable under this Agreement, its liability shall be increased to include
interest on such sum from the date when such payment is due until the date of
actual payment (after as well as before judgment) at a rate per annum of two per
cent (2%) above the 1 Year US$ LIBOR from time to time of Hongkong and Shanghai
Banking Corporation Limited displayed on the Reuters screen at 11:00 am in Hong
Kong. Such interest shall accrue from day to day.
9.10
Notices

9.10.1
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

(i)
in writing in English;

(ii)
delivered by hand, fax, registered post or by courier using an internationally
recognised courier company.

9.10.2
A Notice to the Seller shall be sent to the following address, or such other
person or address as the Seller may notify to the Purchaser from time to time:


__________________________________________________________________________________________________
28

--------------------------------------------------------------------------------




Caesars Entertainment Operating Company, Inc.
1 Caesars Palace Drive
Las Vegas, Nevada, USA, 89108
Fax: +1 702 407 6418
Attention: General Counsel
With a copy to:
Linklaters
10th Floor Alexandra House
16-20 Chater Road, Central, Hong Kong
Fax: +852 2810 8133
Attention: The Managing Partner
9.10.3
A Notice to the Purchaser shall be sent to the following address, or such other
person or address as the Purchaser may notify to the Seller from time to time:

Pearl Dynasty Investments Limited
Avenida da Praia Grande No.567
Banco Nacional Ultramarino Building
10th Floor, Macau
Fax: +853 2882 7540
Attention: The Sole Director
9.10.4
A Notice shall be effective upon receipt and shall be deemed to have been
received:

(i)
at the time of delivery, if delivered by hand, registered post or courier; or

(ii)
at the time of transmission in legible form, if delivered by fax.

9.11
Invalidity

9.11.1
If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the parties.

9.11.2
To the extent it is not possible to delete or modify the provision, in whole or
in part, under Clause 9.11.1, then such provision or part of it shall, to the
extent that it is illegal, invalid or unenforceable, be deemed not to form part
of this Agreement and the legality, validity and enforceability of the remainder
of this Agreement shall, subject to any deletion or modification made under
Clause 9.11.1, not be affected.

9.12
Counterparts

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. The Seller and the
Purchaser may enter into this Agreement by executing any such counterparts.
9.13
Governing law and arbitration

9.13.1
This Agreement and the documents to be entered into pursuant to it (save as
expressly referred to therein) shall be governed by and construed in accordance
with Hong Kong law.

9.13.2
Any dispute, controversy or claim arising out of or connected with this
Agreement, or the breach, termination or invalidity thereof, including a dispute
as to the validity or existence of this Agreement and/or this Clause 9.13, shall
be settled by final and binding arbitration in Hong Kong in English under the
Hong Kong International Arbitration Centre Administered Arbitration Rules in
force when the Notice of Arbitration is submitted in accordance with such rules
before a panel of three (3) arbitrators with each Party


__________________________________________________________________________________________________
29

--------------------------------------------------------------------------------




appointing one arbitrator and the two arbitrators thus appointed shall choose
the third arbitrator who will act as the presiding arbitrator of the Tribunal.
The place of arbitration shall be at the Hong Kong International Arbitration
Centre.
9.14
Appointment of process agent

9.14.1
The Seller hereby irrevocably appoints Caesars Asia Limited of 18th Floor, Two
Chinachem Plaza, 68 Connaught Road Central, Hong Kong as its agent to accept
service of process in Hong Kong in any legal action or proceedings arising out
of this Agreement, service upon whom shall be deemed completed whether or not
forwarded to or received by the Seller.

9.14.2
The Seller agrees to inform the Purchaser in writing of any change of address of
such process agent within fourteen (14) days of such change.

9.14.3
If such process agent ceases to be able to act as such or to have an address in
Hong Kong, the Seller irrevocably agrees to appoint a new process agent in Hong
Kong and to deliver to the Purchaser within fourteen (14) days a copy of a
written acceptance of appointment by the process agent.

9.14.4
The Purchaser hereby irrevocably appoints DLA Piper Hong Kong of 17th Floor, The
Landmark, 15 Queen’s Road, Central, Hong Kong as its agent to accept service of
process in Hong Kong in any legal action or proceedings arising out of this
Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by the Purchaser.

9.14.5
The Purchaser agrees to inform the Seller in writing of any change of address of
such process agent within fourteen (14) days of such change.

9.14.6
If such process agent ceases to be able to act as such or to have an address in
Hong Kong, the Purchaser irrevocably agrees to appoint a new process agent in
Hong Kong and to deliver to the Seller within fourteen (14) days a copy of a
written acceptance of appointment by the process agent.

9.14.7
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purposes of the enforcement or execution of any judgment or
other settlement in any other courts.




__________________________________________________________________________________________________
30

--------------------------------------------------------------------------------




In witness whereof this Agreement has been duly executed.


 
 
 
SIGNED by /s/ Authorized Representative
on behalf of CAESARS ENTERTAINMENT OPERATING COMPANY, INC.




 
 






--------------------------------------------------------------------------------

A16422340



--------------------------------------------------------------------------------






SIGNED by/s/ Authorized Representative
on behalf of PEARL DYNASTY INVESTMENTS LIMITED 





 
 





--------------------------------------------------------------------------------

A16422340



--------------------------------------------------------------------------------






Schedule 1
The Companies and the Subsidiaries
1
Particulars of the Companies

Name of Company:
VLO Development Corporation
Registered number:
1416870
Registered office:
P.O. Box 3321, Drake Chambers, Road Town, Tortola, the BVI
Date and place of incorporation:
5 July 2007 / the BVI
Authorised and issued capital:
50,000 / 1
Shareholder and shares held:
The Seller - 100%
Directors:
Gary W. Loveman
Michael D. Cohen
Secretary:
N/A



Name of Company:
VFC Development Corporation
Registered number:
1416848
Registered office:
P.O. Box 3321, Drake Chambers, Road Town, Tortola, the BVI
Date and place of incorporation:
5 July 2007 / the BVI
Authorised and issued capital:
50,000 / 1
Shareholder and shares held:
The Seller - 100%
Directors:
Gary W. Loveman
Michael D. Cohen
Secretary:
N/A



2
Particulars of the Subsidiaries

Name of Subsidiary:
Macau Orient Investment Limited
Macau Orient Investimentos, Limitada


Registered number:
14731 SO
Registered office:
Avenida da Praia Grande, nº 517, Edifício Comercial Nam Tung, 20º andar, em
Macau
Date and place of incorporation:
20 July 2001 / Macau
Capital:
MOP$100,000
Shareholders and quotas held:
VLO Development Corporation – 99%
VFC Development Corporation – 1%
Directors:
Gary W. Loveman
Steven M. Tight
Michael D. Cohen




__________________________________________________________________________________________________
32

--------------------------------------------------------------------------------




Name of Subsidiary:
Ou Toi Investment Company Limited
Ou Toi Investimento, Limitada


Registered number:
14821 SO
Registered office:
Avenida da Praia Grande, nº 517, Edifício Comercial Nam Tung, 20º andar, em
Macau
Date and place of incorporation:
30 August 2001 / Macau
Capital:
MOP$100,000
Shareholders and quotas held:
Macau Orient Investment Limited – 80%
VLO Development Corporation – 20%
Directors:
Gary W. Loveman
Steven M. Tight
Michael D. Cohen



Name of Subsidiary:
Caesars Golf Macau Limited
Caesars Golfe Macau, S.A.


Registered number:
14995 SO
Registered office:
Avenida da Praia Grande, nº 517, Edifício Comercial Nam Tung, 20º andar, em
Macau
Date and place of incorporation:
7 September 2001 / Macau
Capital:
MOP$5,000,000 divided into 5,000 ordinary shares of MOP$1,000 each
Shareholders and shares held:
Ou Toi Investment Company Limited – 1,750 ordinary shares (35%)
Macau Orient Investment Limited – 3,150 ordinary shares (63%)
VLO Development Corporation – 100 ordinary shares (2%)
Directors:
Gary W. Loveman
Steven M. Tight
Michael D. Cohen
Secretary:
Wang Yingdong
Supervisory Board:
CSC & Associates, Auditors




__________________________________________________________________________________________________
33

--------------------------------------------------------------------------------




Schedule 2
The Property

Name of Company owning the Property
Description and Address of Property
Ou Toi Investment Company Limited
Certain real property situated between Taipa and Coloane Islands in Macau, in
the vicinity of Taipa-Coloane Causeway and Lotus Road, constituting
approximately 708,346 square meters, leased by the Government of Macau to Ou Toi
Investment Company Limited under and in accordance with the terms of Despatch
No. 6/2002 by the Secretary for Transport and Public Works, published on January
30, 2002, in issue no. 5, 2nd series, of the Macau Government Gazette
(“Despatch”), and registered with number 23068(B,) in the Land and Buildings
Registry of Macau and registered thereto in favour of Ou Toi under registration
number 26853 of Book F.




__________________________________________________________________________________________________
34

--------------------------------------------------------------------------------




Schedule 3
Closing Obligations


1
Seller’s obligations

On Closing, the Seller shall deliver or make available to the Purchaser or as
the Purchaser may reasonably direct, the following originals:
1.1
instruments of transfer effecting the transfer of all of the Shares from the
Seller to the Purchaser, duly executed and dated by it, in the forms attached as
Exhibit A;

1.2
share certificates representing all of the Shares;

1.3
the completed documents to facilitate the changing of the bank mandates of the
Subsidiaries in the Agreed Form and identifying such persons as designated by
the Purchaser as the new signatories;

1.4
duly written up-to-date shareholders' register of each of the Companies and
Caesars Golf and currently valid share certificates of the shares of Caesars
Golf;

1.5
letter to the registered agent of each of the Companies in the Agreed Form dated
the date of Closing and signed by a director (and the client of record)
instructing the registered agent to change the client of record to such person
as designated by the Purchaser;

1.6
written resignations in the Agreed Form (legalised by a notary where required)
of all directors, supervisory board members and secretary, as applicable, of
each of the Group Companies, to take effect on Closing;

1.7
certificate of incorporation of each of the Companies;

1.8
all chops kept by the Subsidiaries, namely:

1.8.1
“Orient Golf (Macau) Club Limited chop” used before Orient Golf (Macau) Club
Limited changed its name to Caesars Golf;

1.8.2
“Ou Toi Investmento, Limitada chop” used for all submissions relating to Ou Toi
Investmento, Limitada such as tax flings, agreements, formal communications to
suppliers etc.;

1.8.3
“Macau Orient Investimentos chop” used for all submissions relating to Macau
Orient Investimentos such as tax flings, agreements, formal communications to
suppliers etc.;

1.8.4
“Caesars Golf Macau, S.A. chop” used for formal communications with the Macau
government or officials as well as internal documents to staff.

1.8.5
“Dining Room chop” used for communications related to the golf course restaurant
including its communications to the restaurant staff;

1.8.6
“Caesars Golf Macau, S.A. bank chop”, “Macau Orient Investimentos bank chop” and
“Ou Toi Investmento, Limitada bank chop” used for any communications with banks;

1.8.7
“mini-Dining Room chop” and “mini-Caesars Golf Macau, S.A. chop” used to
acknowledge the receipt of goods and amendments to documents;


__________________________________________________________________________________________________
35

--------------------------------------------------------------------------------




1.8.8
“front desk Caesars Golf Macau, S.A. chop” used to stamp customer receipts and
to acknowledge the receipt of goods; and

1.8.9
“Sales and Marketing chop” used as a traditional seal for marketing purposes;

1.9
all current Caesars Golf membership contracts in its or the Group Companies’
possession;

1.10
all current employee contracts of the Subsidiaries in its or the Subsidiaries’
possession;

1.11
all current cheque books of the Subsidiaries in its or the Subsidiaries’
possession;

1.12
the license of Ou Toi relating to the operation of the restaurant at the golf
course on the Property and the industrial tax M/1s for each of the Subsidiaries;

1.13
a valid written resolution of the directors for each of the Companies, in the
Agreed Form, in each case approving, on receipt of the applicable amounts by the
Seller and the Escrow Agent (if applicable) pursuant to Clause 4.6: (i) the
transfer of the Shares to the Purchaser; (ii) the registration of the Purchaser
as a member of the relevant Company in respect of the Shares and that the
register of members of the relevant Company be updated accordingly; (iii) the
cancellation of the existing share certificates in respect of the Shares and the
issue of new share certificates in respect of the Shares to the Purchaser; (iv)
that such persons as designated by the Purchaser be appointed as directors of
each of the Companies (subject to written consent of such appointment by such
persons), and acknowledging the resignation of the relevant directors as the
resigning directors and that the register of directors be updated accordingly;
(v) that the client of record of the registered agent of each of the Companies
be changed to such person as designated by the Purchaser; (vi) the revocation of
the signing authorities to their officers as shown in their respective written
consents of the boards of directors dated 31 May 2012; and (vii) the
ratification of the appointments and resignations shown in the relevant
Company’s registers of directors;

1.14
a valid written resolution of the directors of Caesars Golf, in the Agreed Form,
approving, on receipt of the applicable amounts by the Seller and the Escrow
Agent (if applicable) pursuant to Clause 4.6: (i) that the bank mandates of
Caesars Golf be revised in forms required by the respective banks, identifying
such persons as designated by the Purchaser as new signatories; and (ii) that
the company secretary be changed to such person as designated by the Purchaser;

1.15
a valid written resolution of the shareholders for each of the Subsidiaries, in
the Agreed Form, in each case approving, on receipt of the applicable amounts by
the Seller and the Escrow Agent (if applicable) pursuant to Clause 4.6: (i) that
such persons as designated by the Purchaser be appointed as the new directors of
each of the Subsidiaries (subject to written consent of such appointment by such
persons); (ii) that the bank mandates of each Subsidiary be revised in forms
required by the respective banks, identifying such persons as designated by the
Purchaser as new signatories; and in the case of Caesars Golf only, (iii) that
such person or persons as designated by the Purchaser be appointed as the Single
Supervisor or members of the Supervisory Board (subject to written consent of
such appointment by such persons); and (iv) that the name of Caesars Golf be
changed to such name as designated by the Purchaser;


__________________________________________________________________________________________________
36

--------------------------------------------------------------------------------




1.16
the corporate books and records, duly written up-to-date, including
shareholders’ resolutions (and minutes of meetings), board resolutions (and
minutes of meetings) and any expired share certificates in the Seller’s
possession in respect of each of the Group Companies, and all other books and
records, all to the extent required to be kept by each of the Group Companies
under the law of its jurisdiction of incorporation;

1.17
audited financial statements of the Subsidiaries for the financial year ended 31
December 2012;

1.18
all historical Caesars Golf membership contracts in its possession;

1.19
all expired employee contracts of the Group Company in its possession;

1.20
all past or expired licenses of Ou Toi relating to the operation of the
restaurant at the golf course on the Property in its possession;

and a certified copy of the following:
1.21
an extract of the board resolution of the Caesars Entertainment Corporation in
the Agreed Form resolving that the entry into this Agreement and the
consummation of the transactions contemplated herein be authorized and approved,

provided that, in the case of Paragraphs 1.3, 1.5, 1.13, 1.14 and 1.15, written
notice of the information to be designated by the Purchaser is given to the
Seller no later than ten (10) Business Days before the date of Closing.

__________________________________________________________________________________________________
37

--------------------------------------------------------------------------------




Schedule 4
The Seller’s Warranties
1
Corporate Information

1.1
The Shares and the Group Companies

1.1.1
The Seller:

(i)
is the sole legal and beneficial owner of the Shares; and

(ii)
has the right to exercise all voting and other rights over the Shares.

1.1.2
The Shares comprise the whole of the issued and allotted share capital of each
of the Companies, have been properly and validly issued and allotted and are
each fully paid up in accordance with applicable law and the requirements of the
constitutional documents of each respective Company.

1.1.3
The shareholders specified in Paragraph 2 of Schedule 1:

(i)
are the sole legal and beneficial owners of the Subsidiaries' Shares; and

(ii)
have the right to exercise all voting and other rights over such shares.

1.1.4
The Subsidiaries' Shares comprise the whole of the issued and allotted share
capital of each of the Subsidiaries, have been properly and validly issued and
allotted and are fully paid up in accordance with applicable law and the
requirements of the constitutional documents of each respective Subsidiary.

1.1.5
No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, conversion, issue, registration,
sale or transfer, amortisation or repayment of any share capital or any other
security giving rise to a right over, or an interest in, the capital of any
Group Company under any option, agreement or other arrangement (including
conversion rights and rights of pre-emption).

1.1.6
There are no Encumbrances on, over or affecting the Shares or the Subsidiaries'
Shares nor is there any commitment to give or create, and no person has claimed
to be entitled to, any such Encumbrance.

1.1.7
All consents for the execution, delivery and performance of this Agreement and
the transfer of the Shares have been obtained.

1.1.8
No consent or approval of any governmental authority or any third party is
required to be obtained with respect to the Seller in connection with the
execution or performance of this Agreement by the Seller or the consummation of
the transactions contemplated in this Agreement by the Seller, other than those
that have already been obtained on or before the date of this Agreement.

1.1.9
The Shares and the Subsidiaries' Shares have not been and are not listed on any
stock exchange or regulated market.

1.1.10
No Group Company:

(i)
has any interest in, or has agreed to acquire, any share capital or other
security referred to in Paragraph 1.1.5 of any other company, partnership, firm
or entity (wherever incorporated) other than the Subsidiaries as set out in
Schedule 1; or


__________________________________________________________________________________________________
38

--------------------------------------------------------------------------------




(ii)
has any branch, representative office, division, establishment or operations
outside the BVI or Macau.

1.1.11
The particulars contained in Schedule 1 are true, accurate and not misleading in
any material respect.

1.1.12
To the best of the Seller’s knowledge, information and belief, no Group Company
has given a power of attorney or any other authority (express, implied or
ostensible) which is still outstanding or effective to any person to enter into
any contract or commitment or to do anything on its behalf.

1.1.13
To the best of the Seller’s knowledge, information and belief, the Seller has
not granted any proxy to any person in respect of the Shares or the
Subsidiaries' Shares and there is no agreement by the Seller in relation to the
exercise of its voting rights in respect of the Shares or the Subsidiaries'
Shares or the exercise of the voting rights of directors nominated or appointed
by the Seller.

1.1.14
Except for the holding of the issued share capital of the Subsidiaries, the
Companies are not engaged in any other business.

1.1.15
Except for the holding of the Property or the managing and operating of the
Property and the facilities on the Property and engaging in activities ancillary
thereto, the Subsidiaries are not engaged in any other business.

1.1.16
To the best of Seller’s knowledge, information and belief, all board and
shareholder resolutions of each of the Group Companies are valid in all material
respects.

1.1.17
The Seller is not engaged in any action, suit, arbitration or proceeding and, to
the best of the Seller’s knowledge, information and belief, there is no action,
suit arbitration or proceeding pending against the Seller, in either case that
would impact on the Seller's ability to perform its obligations under this
Agreement.

1.2
Corporate registers and minute books

1.2.1
The constitutional documents attached to the Disclosure Letter are true and
accurate copies of the constitutional documents of the Group Companies and, to
the best of the Seller’s knowledge, information and belief, there have not been
and are not any breaches by any Group Company of its constitutional documents
which would have a material adverse effect on the business of the Group.

1.2.2
The registers, minute books, books of account and other records of whatsoever
kind of each Group Company which are required to be maintained under applicable
law:

(iii)
are up-to-date;

(iv)
are maintained in accordance with applicable law on a proper and consistent
basis; and

(v)
contain complete and accurate records of all matters required to be dealt with
in such books and records,

in each case in all material respects and to the best of Seller’s knowledge,
information and belief.
1.2.3
All registers, books and records referred to in Paragraph 1.2.2 and all other
documents (including documents of title and copies of all subsisting agreements
to


__________________________________________________________________________________________________
39

--------------------------------------------------------------------------------




which any Group Company is a party) which are the property of each Group Company
are in the possession (or under the control) of the relevant Group Company and
no notice or allegation that any of such books and records is incorrect or
should be rectified has been received.
1.2.4
To the best of Seller’s knowledge, information and belief, all filings,
publications, registrations and other formalities required by applicable law to
be delivered or made by the Group Companies to company registries in each
relevant jurisdiction have been duly and correctly delivered.

2
Accounts

2.1
Accounts

2.1.1
All the Accounts in respect of the Companies have been prepared in accordance
with accounting principles generally accepted in the United States of America
and used on a consistent basis and on Closing the Closing Management Accounts
will have been prepared in accordance with accounting principles generally
accepted in the United States of America as they relate to the Companies,
General Financial Reporting Standards of Macau as they relate to Ou Toi and
Macau Orient Investment Limited and Financial Reporting Standards of Macau as
they relate to Caesars Golf.

2.1.2
The Accounts in respect of the Companies and the Closing Management Accounts are
not misleading in any material respect having regard to the purpose for which
they were drawn up and do not materially misstate the assets and liabilities of
the Group Companies as at the date to which they are drawn up nor the profits or
losses for the period concerned.

2.1.3
All the Accounts in respect of the Subsidiaries have been prepared and audited
on a proper and consistent basis in accordance with General Financial Reporting
Standards of Macau in respect of Ou Toi and Macau Orient Investment Limited and
Financial Reporting Standards of Macau in respect of Caesars Golf.

2.1.4
The Accounts in respect of the Subsidiaries show a true and fair view of the
state of affairs and the financial position of the Subsidiaries as at the
Accounts Date and of the profits and losses for the financial period concerned.

3
Financial Obligations

3.1
Financial Facilities

There are no external third party financial facilities (including loans,
derivatives and hedging arrangements) outstanding or available to the Group
Companies.
3.2
Guarantees etc.

To the best of the Seller’s knowledge, information and belief, other than in the
ordinary or usual course of business, there is no outstanding guarantee,
indemnity, suretyship or security (whether or not legally binding) given:
3.2.1
by any Group Company; or

3.2.2
for the benefit of any Group Company,

nor is any Group Company liable to pay all or part of the debts or liabilities
of that other person, in each case which would have a material adverse effect on
the business of the Group or any Group Company.

__________________________________________________________________________________________________
40

--------------------------------------------------------------------------------




3.3
Off-Balance Sheet Financing

No Group Company has engaged in any financing of a type which would not be
required to be shown or reflected in the Accounts or the Closing Management
Accounts (as the case may be) or borrowed any money which it has not repaid.
3.4
No Undisclosed Liabilities

There are no material liabilities, whether actual or contingent, of the Group
Companies other than: (i) liabilities disclosed or provided for in the Accounts
or the Closing Management Accounts; (ii) liabilities incurred in the ordinary
and usual course of business since the Accounts Date; (iii) liabilities
disclosed elsewhere in this Agreement; or (iv) liabilities disclosed in the
Disclosure Letter.
4
Assets

4.1
The Property

4.1.1
The Property comprises the sole immoveable premises and land leased, rented,
licensed, occupied or otherwise used in connection with the businesses of the
Group Companies or in which the Group Companies has any right or interest.

4.1.2
The particulars of the Property set out in Schedule 2 are a true and accurate
excerpt of the Despatch.

4.2
Title

In relation to the Property:
4.2.1
Ou Toi has the sole title to the lease rights to the Property including the
ownership of all constructions built thereupon under the land concession
contract entered into between the Macau government and Ou Toi as annexed to the
Despatch, with absolute legal and beneficial title thereto and beneficially
entitled to the whole of the proceeds of any sale of and has a good and
marketable title to the whole of the Property free from any Encumbrances other
than the rights of the Macau government set out in the Despatch and applicable
laws;

4.2.2
Ou Toi has obtained provisional registration of the Despatch and the lease
rights thereunder in its name at the Macau Land and Buildings Registry;

4.2.3
Ou Toi has exclusive possession of the Property and no right of occupation has
been acquired or is in the course of being acquired by any third party or has
been granted or agreed to be granted to any third party;

4.2.4
Ou Toi has not received any written notice that any rent and rates presently
payable in respect of the Property are outstanding;

4.2.5
all the licenses and permits affecting or pertaining to the Property required to
own, possess, develop and manage the Property have been obtained by the Group
Companies and all applicable laws affecting or pertaining to the Property which
are to be complied with by Ou Toi have been duly complied with in all material
respects;

4.2.6
no person has or claims to have any lien over the Property or any relevant
documents relating thereto;

4.2.7
there are no leases in respect of the Property, other than pursuant to the
Despatch and the land concession contract annexed to it;


__________________________________________________________________________________________________
41

--------------------------------------------------------------------------------




4.2.8
to the best of the Seller’s knowledge, information and belief, there are no
squatters or other persons occupying any part of the Property illegally or
otherwise without the consent of the Seller;

4.2.9
there are no mortgages or other Encumbrances (other than the rights of the Macau
government set out in the Despatch and applicable laws) affecting the Property;

4.2.10
to the best of the Seller’s knowledge, information and belief, the Despatch is
good, valid and subsisting and not void or voidable and the premium, rent and
other moneys reserved by or payable under the Despatch have been duly paid,
performed and observed up to the date hereof;

4.2.11
no Group Companies have entered into any covenant, restriction, burden,
stipulation or condition which materially adversely affects the use of the
Property as used at the date of this Agreement, other than those under the
Despatch and the land concession contract annexed to it;

4.2.12
the Group Companies have not received any written notice stating that there are
any unauthorized or illegal structures or illegal alteration at, on or within
the Property or any part thereof;

4.2.13
the Group Companies have not received any written notice that any steps are
being taken by any government authority to avoid, suspend, cancel or terminate
any title certificate or licenses or permits relevant to the Property (whether
in part or in full);

4.2.14
the Group Companies have not received any written notice, order, resolution or
proposal from any governmental body, competent authority or department
concerning the resumption, requisition, compulsory creation of any rights over,
condemnation, change in planning or zoning or compulsory acquisition of the
Property or any part thereof or any required work to be done or expenditure to
be made on or in respect of the Property;

4.2.15
to the best of the Seller’s knowledge, information and belief, there are no
circumstances which would entitle or require the Government or any other person
to exercise any power of re-entry and taking possession or resumption or which
would otherwise restrict or terminate the continued possession or occupation of
the Property; and

4.2.16
to the best of the Seller’s knowledge, information and belief, there are no
circumstances existing which would entitle the Government or any other person to
exercise any power of re-entry and taking possession or resumption or which
would otherwise restrict or terminate the continued possession or occupation of
the Property due to any breaches of any applicable anti-corruption laws.

4.3
Plant and Equipment

The Subsidiaries are the legal and beneficial owners of all the fixed plant and
equipment (such as fixtures, elevators and air-conditioning equipment) located
in or on the Property and all golf carts situated on the Property which are
necessary for or material to the operation of the Property, free from all
Encumbrances.

__________________________________________________________________________________________________
42

--------------------------------------------------------------------------------




4.4
Management of Property

In relation to the Property, there are no material management or service
agreements relating to the Property that will be binding on any Group Company or
the Property after completion of this Agreement.
4.5
Development at the Property

In relation to the Property, to the best of the Seller’s knowledge, information
and belief, the development and construction of the Property, and all additions
and alterations thereto, have been carried out and completed in accordance with
the material terms of all applicable approvals, consents and licences from all
relevant planning and other government or statutory authorities.
4.6
Environmental

4.6.1
No Group Company has received written notice that it is not complying with all
environmental laws in all material respects and, to the best of the Seller’s
knowledge, information and belief, each Group Company has complied and are in
compliance with all environmental laws in all material respects.

4.6.2
No underground structures, which will cause the discharge or release of any
hazardous substance, including treatment or storage tanks and sumps, have been
installed by the Seller at the Property, other than in the ordinary or usual
course of business.

4.6.3
No Group Company has engaged in or permitted any operations or activities upon
the Property involving the use, storage, release, treatment, manufacture or
deposit of any hazardous substance, or any substance regulated by environmental
law, other than in the ordinary or usual course of business.

4.6.4
To the best of the Seller’s knowledge, information and belief, no discharge,
release, leaching, emission or escape into the environment of any hazardous
substance or any substance regulated by environmental law other than in the
ordinary or usual course of business has occurred or is occurring in the conduct
of the present business of any Group Company since 20 September 2007.

5
Contracts

5.1
Capital Commitments

To the best of the Seller’s knowledge, information and belief, no material
capital commitments have been entered into or proposed by any Group Company. For
these purposes a material capital commitment is one involving capital
expenditure of over US$20,000.
5.2
Contracts

5.2.1
To the best of the Seller’s knowledge, information and belief, all material
contracts, transactions, arrangements, understandings or obligations to which
any Group Company is a party or has an interest (including for the entering of
any joint venture, any agreements with connected parties and any arrangement
pursuant to which any person may be entitled to a finder’s fee, brokerage or
other commission in connection with the purchase of the Shares and/or the
Subsidiaries' Shares) are included in the Disclosure Documents.

5.2.2
With respect to the documents referred to in Paragraph 5.2.1, to the best of the
Seller’s knowledge, information and belief, there are no uncured or unwaived
material default under any such contracts, transactions, arrangements,


__________________________________________________________________________________________________
43

--------------------------------------------------------------------------------




understandings or obligations by any Group Company or other party or parties
thereto.
5.3
Compliance with Agreements

To the best of the Seller’s knowledge, information and belief:
5.3.1
all material contracts to which any of the Group Companies is a party are valid,
binding and enforceable obligations of the parties thereto; and

5.3.2
there are no grounds, including any subsisting breach, non-performance or
default of the material terms, for rescission, avoidance or repudiation of any
material contracts or matters and no notice of termination or of intention to
terminate has been received in respect of any of them.

5.4
Effect of Sale of the Shares

To the best of the Seller’s knowledge, information and belief, neither entering
into, nor compliance with, nor completion of this Agreement for the transfer of
all or any of the Shares could cause any Group Company to lose the benefit of
any material right or material privilege it presently enjoys under any contract
or arrangement to which any Group Company is a party.
6
Employees and Employee Benefits

6.1
Terms of Employment

6.1.1
Since 31 December 2012, there have been no proposals to materially amend the
terms of employment or any consultancy agreement of any Relevant Employee or
consultant.

6.1.2
No Group Company has made or agreed to make any payment or provided or agreed to
provide any benefit to any Relevant Employee or consultant or former employee or
consultant or any dependant of any such persons in connection with the proposed
termination or suspension of employment or variation of any contract of
employment or consultancy agreement of any such Relevant Employee or consultant
or former employee or consultant.

6.1.3
No Group Company provides any bonuses, incentive schemes, share incentive, share
option or profit sharing arrangement for any Relevant Employees.

6.1.4
There are no agreements or arrangements between any Group Company and any trade
union or employees’ organization.

6.2
Employees

Since 20 September 2007, no Group Company has received any complaints, including
in relation to working conditions or any form of discrimination, from any past
or present Relevant Employee.
6.3
Group Retirement Benefit Arrangements

There are no obligations on any of the Group Companies to provide or pay any
contributions to any pensions, retirement, death, disability or life assurance
benefits for any past or present Relevant Employees or directors or consultants
or their respective dependents (“Group Retirement Benefit Arrangements”) which
arise on, or are calculated by reference to, a defined benefits basis, and, to
the best of the Seller’s knowledge, information and belief, the Group Retirement
Benefit Arrangements are in compliance with their terms.

__________________________________________________________________________________________________
44

--------------------------------------------------------------------------------




7
Legal Compliance

7.1
Licences and Consents

7.1.1
To the best of the Seller’s knowledge, information and belief, there is no
investigation, enquiry or proceeding outstanding or anticipated which is likely
to result in the suspension, cancellation, modification or revocation of any
licences, consents, authorisations, orders, warrants, confirmations,
permissions, certificates, approvals, registrations and authorities necessary or
desirable for the carrying on of the businesses of the each of the Group
Companies as now carried on.

7.1.2
The Group Companies have obtained all licences, permits and other approvals
necessary to manage the Property and operate the business of the Group
Companies, except where an omission to do so would not have a material adverse
effect on the business of the Group Companies.

7.2
Compliance with Laws

7.2.1
To the best of the Seller’s knowledge, information and belief, each Group
Company is conducting, and since 20 September 2007 has conducted, the business
of the Group in material compliance with applicable laws and regulations.

7.2.2
To the best of the Seller’s knowledge, information and belief, since 20
September 2007 no Group Company has received any notice or other communication
(official or otherwise) with respect to an alleged, actual or potential
violation and/or failure to comply with any applicable law, regulation or
constitutional document.

7.2.3
To the best of the Seller’s knowledge, information and belief, since 20
September 2007 no Group Company nor any of its officers, agents or employees
(during the course of his/her duties) has done or omitted to do anything which
is a contravention of any law which has resulted or may result in any
outstanding fine, penalty or other liability or sanction on the part of any
Group Company which is unresolved and which would have a material adverse effect
on the business of the Group.

8
Litigation and Investigations

8.1
Current Proceedings

8.1.1
No Group Company (or any person for whose acts or defaults a Group Company may
be vicariously liable) is involved whether as claimant or defendant or other
party in any claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry, mediation or arbitration. To the best of the Seller’s
knowledge, information and belief, no Group Company is in default under the
terms of any ruling, judgment, award, determination, decree or order of any
court, arbitrator or mediator against any Group Company. To the best of the
Seller’s knowledge, information and belief, there is, as at the date of this
Agreement, no outstanding, unfulfilled or unsatisfied ruling, judgment, award,
determination, decree or order of any court, arbitrator or mediator against any
Group Company.

8.1.2
To the best of the Seller's knowledge, information and belief, no Group Company
is the subject of any material investigation, enquiry or enforcement proceedings
by any government agency (including in relation to Tax).

8.2
Pending or Threatened Proceedings

8.2.1
To the best of the Seller’s knowledge, information and belief, no claim, legal
action, proceeding, suit, litigation, prosecution, investigation (government or
otherwise),


__________________________________________________________________________________________________
45

--------------------------------------------------------------------------------




enquiry, mediation or arbitration is pending or threatened by or against any
Group Company (or any person for whose acts or defaults a Group Company may be
vicariously liable). To the best of the Seller’s knowledge, information and
belief, the Group Companies are not involved in any disputes which are likely to
give rise to any legal proceedings.
8.2.2
To the best of the Seller’s knowledge, information and belief, there are no
circumstances which are likely to give rise to any material investigation,
enquiry or enforcement proceedings by any government agency (including in
relation to Tax).

9
Insurance

9.1
Insurance Policies

The Group Companies are insured under valid policies of insurance in an amount
and to the extent that it is prudent to do so in respect of the Property and the
business carried on by the Group Companies. Copies of all Insurance Policies are
included in the Disclosure Documents. All premiums due in respect of the
Insurance Policies have been duly paid in full, all material conditions of the
Insurance Policies have been performed and observed in full and nothing material
has been done or omitted to be done whereby any Insurance Policy has or is
likely to become void or voidable. No notice from the insurers of the Insurance
Policies that any of such Insurance Policies may become void or otherwise
ineffective has been received by any Group Company.
9.2
Insurance Claims

9.2.1
Details of all insurance claims made during the past two years are contained in
the Disclosure Letter.

9.2.2
No insurance claim is outstanding and no circumstances exist which are likely to
give rise to any insurance claim.

9.3
Claims Refused

In the two years prior to the date of this Agreement, no claim has been refused
or settled below the amount claimed.
10
Tax

10.1
Company Residence

Each of the Companies has been resident for tax purposes in the BVI and each
Subsidiary has been resident for tax purposes in Macau and each Group Company
has not been resident anywhere else at any time since its incorporation. For the
avoidance of doubt, references to residence in this paragraph shall be construed
as references to residence as determined by the local law of the jurisdiction or
jurisdictions concerned and not by reference to the provisions of any relevant
double taxation treaty or convention.
10.2
Returns and Information

All registrations, returns, computations, notices and information which are or
have been required to be made or given by each Group Company for any Taxation
purpose (i) have been made or given within the requisite periods and on a proper
basis and are up-to-date and true and correct in all material respects and
disclose all material facts and information that must be disclosed under
applicable laws, and (ii) none of them is, or is likely to be, the subject of
any dispute with any Tax Authority.

__________________________________________________________________________________________________
46

--------------------------------------------------------------------------------




10.3
Other Tax Matters

10.3.1
The Group has paid all Taxes shown to be due on any tax returns and any other
Taxes for which any Group Company is liable, including any fine, penalty or
interest, have been paid and no arrangement or agreement has been entered into
by, or in relation to, any Group Company which extends the period of assessment
or payment of any Taxes.

10.3.2
No Group Company has waived any statutory period of limitations in respect of
Taxes or assessments or deficiencies in connection therewith.

10.3.3
All material records which any Group Company is required to keep for Tax
purposes, or which would be needed to substantiate any claim made or position
taken in relation to Tax by the relevant Group Company, have been kept within
the possession and control of the Seller and the Group Companies.

10.3.4
No Group Company is involved in any dispute or non-routine audit or, to the best
of the Seller’s knowledge, information and belief, any investigation (material
or otherwise) in relation to Tax with a Tax Authority.

10.3.5
To the best of the Seller’s knowledge, information and belief, no Group Company
is involved with any investigations of any submitted Tax returns of the Group
Companies by any applicable governmental authority and to the best of the
Seller’s knowledge, information and belief, there is no potential dispute or
investigation in respect of any submitted Tax returns for the Group Companies by
any Tax Authority.

10.3.6
As at Closing, all documents of title in relation to the Property and any
transfer documents in relation to the Property, the Shares and Subsidiaries'
Shares or equity of the Subsidiaries executed prior to Closing (other than this
Agreement and in relation to the transactions contemplated hereunder) have been
duly stamped and registered in accordance with applicable law and any and all
applicable stamp duty, transfer or registration Taxes have been paid in full.

10.3.7
No Group Company has been or is involved in any transaction which had or has a
sole, main or dominant purpose of avoiding Taxes or which is otherwise subject
to counteraction under any applicable anti-avoidance Tax laws.

10.3.8
To the best of the Seller’s knowledge, information and belief, the Group
Companies have paid, withheld, deducted or accounted for all Taxes (including
interim Taxes) required to be paid, withheld, deducted or accounted for by it to
the relevant Tax Authorities when such Taxes were due. Since 20 September 2007,
no Group Company has been subject to or liable for any penalty, fine, surcharge
or interest in connection with Taxes which remains unpaid as at the date of this
Agreement.

10.3.9
To the best of the Seller’s knowledge, information and belief, all material
transactions and other dealings between any Group Company and any third person
(including any affiliate) have been conducted at arm's length with a substantial
business reason, the main purpose or one of the main purposes of which has not
been to avoid Tax. Since 20 September 2007, the Group Companies have not
received any challenge by the competent tax authorities in relation to transfer
pricing in respect of any such transfers and dealings.


__________________________________________________________________________________________________
47

--------------------------------------------------------------------------------




11
Important Business Issues Since the Accounts Date

11.1
Since the Accounts Date as regards each Group Company:

11.1.1
to the best of the Seller’s knowledge, information and belief, otherwise than in
the ordinary and usual course of carrying on its business, no Group Company has
entered into any material transaction or agreement or assumed or incurred any
material liabilities (including contingent liabilities) or made any material
payment not provided for in the Accounts or the Closing Management Accounts;

11.1.2
there has been no change in the accounting reference date;

11.1.3
there has been no material adverse change in the assets and liabilities or any
material adverse change in the financial position of any Group Company;

11.1.4
no Group Company has agreed to be declared, declared, made or paid any dividend
or other distribution of profits or assets and no Group Company has received a
distribution from any company in contravention of any applicable law; and

11.1.5
the business of each Group Company has continuously been carried on in the
ordinary course,

in each case, save for any payment or distribution that may be made to its
shareholders or ultimate beneficial holders in accordance with this Agreement.
12
Authority and Capacity

12.1
Each Group Company is validly existing and is a company duly incorporated under
applicable law.

12.2
The Seller has the legal right and full power and authority under its
constitutional documents and under applicable laws to enter into, perform and
take all action required by this Agreement and any other documents to be
executed by it pursuant to or in connection with this Agreement and neither the
execution of this Agreement nor the performance of its obligations under this
Agreement by the Seller will: (i) violate or breach or otherwise constitute or
give rise to a default under the terms or provisions of the Seller’s
constitutional documents or any other document, agreement or contract which is
binding upon the Seller or any Group Company or any assets of the Seller or any
Group Company; or (ii) result in any Encumbrance being created or imposed on the
assets of any Group Company or the Seller; or (iii) result in a breach of any
order, judgment or decree of any court, governmental agency or regulatory body
to which the Seller or any Group Company is a party or subject.

12.3
The documents referred to in Paragraph 12.2 will, when executed, constitute
valid, binding and enforceable obligations on the Seller, in accordance with
their respective terms.

12.4
The Seller has full power, right and authority to transfer the Shares to the
Purchaser.

12.5
The Seller, in the execution and delivery of this Agreement, is in compliance,
in all material respects, with applicable laws, statutes, regulations, rules and
other governmental requirements.

13
Insolvency etc.

13.1
No Group Company nor the Seller is insolvent under the laws of its jurisdiction
of incorporation or unable to pay its debts as they fall due to be paid and no
circumstances


__________________________________________________________________________________________________
48

--------------------------------------------------------------------------------




have arisen which entitle any person to take any action, appoint any person,
commence any proceedings or obtain any order of a type which would make any
Group Company or the Seller insolvent.
13.2
To the best of the Seller’s knowledge, information and belief, there are no
proceedings in relation to any compromise or arrangement with creditors or any
winding up, bankruptcy or other insolvency proceedings concerning any Group
Company.

13.3
No Group Company nor the Seller is contemplating the filing of a petition under
any bankruptcy, insolvency or other similar applicable law.

13.4
None of the Group Companies or the Seller have received any notice that could
lead to any Group Company becoming insolvent.

13.5
To the best of the Seller’s knowledge, information and belief, no steps have
been taken to enforce any security over any assets of any Group Company.

13.6
None of the transactions contemplated under this Agreement will be or have been
made with an intent to hinder, delay or defraud any of the Group Companies' or
the Seller’s present or future creditors.

13.7
No Group Company is involved in any scheme of reconstruction, merger,
amalgamation, reorganization or reduction of capital or any other similar
process.

13.8
No receiver (including administrative receiver), liquidator, trustee,
administrator or custodian or similar body has been appointed in any
jurisdiction in respect of the whole or any part of the business or assets of
any Group Company.

14
Anti-corruption Laws

14.1
Neither the Seller nor the Group Companies or their shareholders, officers, or
directors, directly or indirectly:

14.1.1
has violated or would violate any anti-money laundering law or regulation; or

14.1.2
has made, offered, authorised or promised to make, or will make, offer,
authorise or promise to make, any payment or anything of value to anyone, that
has or would violate any applicable anti-bribery law or regulation including the
United States Foreign Corrupt Practices Act of 1977, the Criminal Law of China
(eff. 1 October 1997), the Anti-Unfair Competition Law of China (eff. 1 December
1993), the Prevention of Bribery Ordinance (Chapter 201 of the Laws of Hong
Kong), the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, 1997, and any similar laws or requirements
in effect in Macau or generally with respect to the parties or the transactions
contemplated by this Agreement,

such that such actions would have a material adverse impact on the Shares, the
Subsidiaries' Shares or the Property.
14.2
Neither the Seller nor the Group Companies or their shareholders, officers, or
directors has been convicted of, pleaded guilty, or charged with any offence
involving anti-money laundering, fraud, corruption or bribery, in any
jurisdiction or country.

14.3
Neither the Seller nor the Group Companies or their shareholders, officers, or
directors is an official, employee, representative or candidate of any
governmental authority nor have they been in the last five (5) years.


__________________________________________________________________________________________________
49

--------------------------------------------------------------------------------




14.4
The Seller and the Group Companies have policies that, to the best of the
Seller’s knowledge, information and belief, are sufficient to provide reasonable
assurances that violations of applicable anti-corruption laws will be prevented
and deterred.


__________________________________________________________________________________________________
50

--------------------------------------------------------------------------------




Schedule 5
The Purchaser’s Warranties
1
Compliance

1.1
Neither the Purchaser nor any of its subsidiaries, affiliates, shareholders,
officers, or directors (including the Capital Provider), directly or indirectly:

1.1.1
has violated or would violate any anti-money laundering law or regulation; or

1.1.2
has made, offered, authorised or promised to make, or will make, offer,
authorise or promise to make, any payment or anything of value to anyone, that
has or would violate any applicable anti-bribery law or regulation including the
United States Foreign Corrupt Practices Act of 1977, the Criminal Law of China
(eff. 1 October 1997), the Anti-Unfair Competition Law of China (eff. 1 December
1993), the Prevention of Bribery Ordinance (Chapter 201 of the Laws of Hong
Kong), the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, 1997, and any similar laws or requirements
in effect in Macau or generally with respect to the parties or the transactions
contemplated by this Agreement.

1.2
Neither the Purchaser nor any of its subsidiaries, affiliates, shareholders,
officers, or directors (including the Capital Provider) has been convicted of,
pleaded guilty, or charged with any offence involving anti-money laundering,
fraud, corruption or bribery, in any jurisdiction or country.

1.3
Neither the Purchaser nor any shareholder, officer, director or other person
associated with the Purchaser (including the Capital Provider) is an official,
employee, representative or candidate of any governmental authority nor have
they been in the last five years.

2
Authority and Capacity

2.1
The Purchaser is validly existing and is a company duly incorporated under
applicable law.

2.2
The Purchaser has the legal right and full power and authority under its
constitutional documents and under applicable laws to enter into, perform and
take all action required by this Agreement and any other documents to be
executed by it pursuant to or in connection with this Agreement and neither the
execution of this Agreement nor the performance of its obligations under this
Agreement will (i) violate or breach or otherwise constitute or give rise to a
default under the terms or provisions of the Purchaser’s constitutional
documents or any other document, agreement or contract which is binding upon the
Purchaser or any assets of the Purchaser or (ii) result in any Encumbrance being
created or imposed on the assets of the Purchaser.

2.3
The documents referred to in Paragraph 2.2 will, when executed, constitute
valid, binding and enforceable obligations on the Purchaser, in accordance with
their respective terms.

2.4
The Purchaser, in the execution and delivery of this Agreement, is in
compliance, in all material respects, with applicable laws, statutes,
regulations, rules and other governmental requirements.

3
Insolvency etc.

3.1
The Purchaser is not insolvent under the laws of its jurisdiction of
incorporation or unable to pay its debts as they fall due to be paid and no
circumstances have arisen which entitle


__________________________________________________________________________________________________
51

--------------------------------------------------------------------------------




any person to take any action, appoint any person, commence any proceedings or
obtain any order of a type a which would make the Purchaser insolvent.
3.2
There are no proceedings in relation to any compromise or arrangement with
creditors or any winding up, bankruptcy or other insolvency proceedings
concerning the Purchaser.

3.3
The Purchaser is not contemplating the filing of a petition under any
bankruptcy, insolvency or other similar applicable law.

3.4
The Purchaser has not received any notice that could lead to it becoming
insolvent.

3.5
To the best of the Purchaser’s knowledge, information and belief, no steps have
been taken to enforce any security over any assets of the Purchaser.

3.6
None of the transactions contemplated under this Agreement will be or have been
made with an intent to hinder, delay or defraud any of the Purchaser’s present
or future creditors.

3.7
The Purchaser is not involved in any scheme of reconstruction, merger,
amalgamation, reorganization or reduction of capital or any other similar
process.

3.8
No receiver (including administrative receiver), liquidator, trustee,
administrator or custodian or similar body has been appointed in any
jurisdiction in respect of the whole or any part of the business or assets of
the Purchaser.




__________________________________________________________________________________________________
52

--------------------------------------------------------------------------------




Exhibit A
Instruments of Transfer
VFC DEVELOPMENT CORPORATION
(The "Company")
A BVI Business Company
with BVI Company Number 1416848
SHARE TRANSFER FORM
We, Caesars Entertainment Operating Company, Inc. ("the Transferor"), for good
and valuable consideration received by it from Pearl Dynasty Investments Limited
("the Transferee") of P.O. Box 957, Offshore Incorporations Centre, Road Town,
British Virgin Islands, do hereby:
1.
transfer to the Transferee the one (1) fully paid ordinary share in the Company
(of no par value) (the "Share") standing in the Transferor's name in the
Register of Members of the Company to hold unto the Transferee, its executors,
administrators and assigns, subject to the several conditions on which the
Transferor held the same at the time of execution of this Share Transfer Form;
and

2.
consents that the Transferor's name remains on the Register of Members of the
Company until such time as the Company enters the Transferee's name in the
Register of Members of the Company.

And the Transferee does hereby agree to take the Share subject to the same
conditions.
This Share Transfer Form may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.
As Witness Our Hands
Signed by the Transferor on [Date]
in the presence of:
 
 
 
Witness
 
For and on behalf of the Transferor 
Caesars Entertainment Operating Company, Inc., 
[by its duly authorised director/Attorney]

Signed by the Transferee on [Date]
in the presence of:
 
 
 
Witness
 
For and on behalf of the Transferee 
Pearl Dynasty Investments Limited 
[by its duly authorised director/Attorney in Fact]


__________________________________________________________________________________________________
53

--------------------------------------------------------------------------------






VLO DEVELOPMENT CORPORATION
(The "Company")
A BVI Business Company
with BVI Company Number 1416870


SHARE TRANSFER FORM
We, Caesars Entertainment Operating Company, Inc. ("the Transferor"), for good
and valuable consideration received by it from Pearl Dynasty Investments Limited
("the Transferee") of P.O. Box 957, Offshore Incorporations Centre, Road Town,
British Virgin Islands, do hereby:
1.
transfer to the Transferee the one (1) fully paid ordinary share in the Company
(of no par value) (the "Share") standing in the Transferor's name in the
Register of Members of the Company to hold unto the Transferee, its executors,
administrators and assigns, subject to the several conditions on which the
Transferor held the same at the time of execution of this Share Transfer Form;
and

2.
consents that the Transferor's name remains on the Register of Members of the
Company until such time as the Company enters the Transferee's name in the
Register of Members of the Company.

And the Transferee does hereby agree to take the Share subject to the same
conditions.
This Share Transfer Form may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.
As Witness Our Hands
Signed by the Transferor on [Date]
in the presence of:
 
 
 
Witness
 
For and on behalf of the Transferor 
Caesars Entertainment Operating Company, Inc., 
[by its duly authorised director/Attorney]

Signed by the Transferee on [Date]
in the presence of:
 
 
 
Witness
 
For and on behalf of the Transferee 
Pearl Dynasty Investments Limited 
[by its duly authorised director/Attorney in Fact]


__________________________________________________________________________________________________
54

--------------------------------------------------------------------------------




Exhibit B
Form of Deeds of Waiver
VLO Development Corporation
P.O. Box 3321,
Drake Chambers, Road Town,
Tortola, the British Virgin Islands


VFC Development Corporation
P.O. Box 3321,
Drake Chambers, Road Town,
Tortola, the British Virgin Islands


Macau Orient Investimentos, Limitada
Avenida da Praia Grande, nº 517,
Edifício Comercial Nam Tung,
20º andar, em Macau


Ou Toi Investimento, Limitada
Avenida da Praia Grande, nº 517,
Edifício Comercial Nam Tung,
20º andar, em Macau


Caesars Golfe Macau, S.A.
Avenida da Praia Grande, nº 517,
Edifício Comercial Nam Tung,
20º andar, em Macau
[●] 2013


Dear Sirs
CAESARS GOLF MACAU
This Deed constitutes a Deed of Waiver as defined and referred to in the share
purchase agreement entered into on [●] 2013 between Pearl Dynasty Investments
Limited and Caesars Entertainment Operating Company, Inc. (the “Agreement”).
1
Preliminary


__________________________________________________________________________________________________
55

--------------------------------------------------------------------------------




1.1
Words and expressions defined in the Agreement shall, unless the context
otherwise requires, have the same meanings in this Deed.

2
Waiver

2.1
[insert name of relevant Caesars Group company] hereby irrevocably waives all
and any rights it has to receive the amount of [insert amount] from [insert name
of relevant Group Company] pursuant to [insert agreement/arrangement between
Caesars Group company and relevant Group Company] (the “Relevant Caesars Group
Liability”).

2.2
We hereby acknowledge and confirm that we have no rights, remedies or claims
against each and all of the Group Companies relating to the Relevant Caesars
Group Liability.

2.3
To the extent that any such claim or right of action exists or may exist,
whether in law or in equity and whether or not presently known to any party or
to the law, we hereby irrevocably waive such claim and release and forever
discharge each of the Group Companies from all and any liability in respect of
it.

3
Governing law and arbitration

3.1
This Deed shall be governed by and construed in accordance with Hong Kong law.

3.2
Any dispute, controversy or claim arising out of or connected with this Deed, or
the breach, termination or invalidity thereof, including a dispute as to the
validity or existence of this Deed and/or this Clause 3.2, shall be settled by
final and binding arbitration in Hong Kong in English under the Hong Kong
International Arbitration Centre Administered Arbitration Rules in force when
the Notice of Arbitration is submitted in accordance with such rules before a
panel of three arbitrators with each Party appointing one arbitrator and the two
arbitrators thus appointed shall choose the third arbitrator who will act as the
presiding arbitrator of the Tribunal. The place of arbitration shall be at the
Hong Kong International Arbitration Centre.

In witness whereof this Deed has been signed as a deed on the date stated at the
beginning of this Deed.


SIGNED as a DEED by [insert name of relevant Caesars Group Company] acting by
…………………….. (a director) in the presence of:


 
 
Witness’s signature


 
 
Name


 
 
Address


 
 
Occupation


 
 






__________________________________________________________________________________________________
56